 



Exhibit 10.1
Certain portions of this Exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment. Such omitted portions are marked with brackets [ ] and an asterisk*.
EXCLUSIVE LICENSE AGREEMENT
     This Exclusive License Agreement (the “Agreement”) is made and entered into
as of December 1, 2006 (the “Effective Date”) by and between Electro-Optical
Sciences, Inc., a Delaware corporation, having its principal place of business
at 3 West Main Street, Suite 201, Irvington, New York (“EOS”), and KaVo Dental
GmbH, a corporation incorporated under the laws of the Federal Republic of
Germany with its principal place of business at Bismarckring 39, 88400 Biberach
an der Riss (“Licensee”). EOS and Licensee are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
RECITALS
     WHEREAS, EOS owns or controls certain intellectual property relating to the
EOS Technology (as defined below) and has obtained 510(k) approval from the FDA
for use of the EOS Technology for the early detection of coronal tooth decay and
fractures, using light rather than X-ray; and
     WHEREAS, Licensee has considerable expertise in the development, marketing
and sale of dental diagnostic products, and has in place the large and
experienced development and marketing staff needed to develop and distribute
such products effectively and expeditiously; and
     WHEREAS, EOS desires to grant a license to Licensee, and Licensee desires
to obtain a license, to develop and commercialize the EOS Technology in
accordance with the terms and conditions set forth below;
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises and covenants of the Parties contained therein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, do hereby agree
as follows:
ARTICLE I
DEFINITIONS
Unless otherwise specifically provided herein, the following terms shall have
the following meanings:
          1.1 “510(k) Notification” shall mean a 510(k) Notification within the
meaning of FFDCA and the regulations promulgated thereunder.
          1.2 “Additional Patents” shall mean any Patents, other than the Core
Patents, that are Controlled by EOS as of the Effective Date or at any time
during the term of this Agreement and, in the absence of a license from EOS,
would necessarily be infringed by the practice in the Field of the technology
claimed by the Core Patents.

 



--------------------------------------------------------------------------------



 



          1.3 “Affiliate” shall mean, with respect to a Party, any Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such Party. For purposes of this
definition, “control” and, with correlative meanings, the terms “controlled by”
and “under common control with” shall mean (a) the possession, directly or
indirectly, of the power to direct the management or policies of a business
entity, whether through the ownership of voting securities, by contract relating
to voting rights or corporate governance, or otherwise, or (b) the ownership,
directly or indirectly, of at least fifty percent (50%) of the voting securities
or other ownership interest of a business entity (or, with respect to a limited
partnership or other similar entity, its general partner or controlling entity).
          1.4 “Agreement” shall have the meaning set forth in the preamble to
this Agreement.
          1.5 “Applicable Law” shall mean applicable laws, rules and
regulations, including any rules, regulations, guidelines or other requirements
of the Regulatory Authorities, that may be in effect from time to time.
          1.6 “Arbitration Rules” shall have the meaning set forth in
Section 14.6.3.
          1.7 “Audit Referee” shall have the meaning set forth in Section 6.11.
          1.8 “Breaching Party” shall have the meaning set forth in
Section 13.2.
          1.9 “Business Day” shall mean a day other than a Saturday or Sunday on
which banking institutions in New York, New York are open for business.
          1.10 “Calendar Quarter” shall mean each successive period of three
(3) calendar months commencing on January 1, April 1, July 1 and October 1.
          1.11 “Calendar Year” shall mean each successive period of twelve
(12) calendar months commencing on January 1 and ending on December 31.
          1.12 “Change of Control” shall mean, with respect to a Person, any of
the following transactions with a Third Party (a “Third Party Acquirer”),
whether accomplished in one or a series of related transactions: (a) a merger or
consolidation of such Person with the Third Party Acquirer which results in the
holders of the voting securities of such Person outstanding immediately prior
thereto (other than the Third Party Acquirer, its “affiliates” and “associates”
(as such terms are used in the Exchange Act)) ceasing to represent at least
fifty percent (50%) of the combined voting power of the surviving entity (or, if
applicable, its parent company) immediately after such merger or consolidation;
(b) the sale to the Third Party Acquirer of all or substantially all of the
business of such Person to which this Agreement relates (whether by merger,
consolidation, sale of stock, sale of assets or other similar transaction); or
(c) the Third Party Acquirer (which shall not be any trustee or other fiduciary
holding securities under an employee benefit plan of such Person, or any
corporation owned directly or indirectly by the stockholders of such Person, in
substantially the same proportion as their ownership of stock of such Person),
together with any of the Third Party Acquirer’s “affiliates” or “associates”, as
such terms are used in the Exchange Act, becoming the beneficial owner of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of such Person or by contract or otherwise having the

- 2 -



--------------------------------------------------------------------------------



 



right to control the Board of Directors or equivalent governing body of such
Person or the ability to cause the direction of management of such Person.
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
on account of the acquisition of securities of a Party by any institutional
investor, or affiliate thereof, that acquires the Party’s securities in a
transaction or series of related transactions that are primarily a private
financing transaction for the Party.
          1.13 “Clinical Data” shall mean all information with respect to the
Licensed Product made, collected or otherwise generated under or in connection
with any Clinical Studies of the Licensed Product, including any data, reports
and results with respect thereto.
          1.14 “Clinical Studies” shall mean, with respect to a Licensed
Product, any clinical trials required by the FDA for Regulatory Approval of such
product in the United States, or equivalent trials required by Regulatory
Authorities for Regulatory Approval of such product outside the United States.
          1.15 “Combination Product” shall mean a product that contains (a) one
or more components that constitute a Licensed Product and (b) one or more other
proprietary components, whether sold as a single device or as separate devices
in a single package.
          1.16 “Commercialization” shall mean any and all activities (whether
conducted before or after Regulatory Approval) directed to the marketing,
detailing and promotion of the Licensed Product after Regulatory Approval has
been obtained, and shall include post-launch marketing, promoting, detailing,
marketing research, distributing, and commercially selling the Licensed Product,
importing, exporting or transporting the Licensed Product for commercial sale
and regulatory affairs with respect to the foregoing, but shall not include
Manufacturing. When used as a verb, “Commercializing” means to engage in
Commercialization and “Commercialize” and “Commercialized” shall have a
corresponding meanings.
          1.17 “Commercially Reasonable Efforts” shall mean, with respect to the
Development or Commercialization of the Licensed Product, that level of efforts
and resources commonly dedicated in the medical device industry to the
development or commercialization, as the case may be, of an internally-developed
device of similar commercial potential at a similar stage in its lifecycle.
Commercially Reasonable Efforts shall be determined on a market-by-market basis
for the Licensed Product without regard to the particular circumstances of a
Party, including any other product opportunities of such Party and, with respect
to Licensee, without regard to any payments owed to EOS hereunder.
          1.18 “Complaining Party” shall have the meaning set forth in
Section 13.2.
          1.19 “Confidential Information” shall have the meaning set forth in
Section 10.1.
          1.20 “Consumable” shall mean a product, or a part or component of a
product, which product, part or component thereof (a) is intended to be depleted
by consumer use (e.g., mouth pieces), (b) requires periodic replacement, or
(c) is a replacement part for any Licensed Product.

- 3 -



--------------------------------------------------------------------------------



 



          1.21 “Control” shall mean, with respect to any item of Information,
Regulatory Documentation, Patent or Intellectual Property Right, possession of
the right, whether directly or indirectly, and whether by ownership, license or
otherwise (other than by operation of the licenses and other grants in Article V
and Article XIII of this Agreement), to assign or grant a license, sublicense or
other right to or under, such Information, Regulatory Documentation, Patent or
Intellectual Property Right as provided for herein without violating the terms
of any written agreement or other formal arrangement with any Third Party.
          1.22 “Core Patents” shall mean (a) the Patents set forth on Exhibit A,
(b) any Patents issuing from any Patent application claiming priority from any
Patent described in the foregoing clause (a), (c) any foreign equivalents of any
Patents described in the foregoing clauses (a) and (b), and (d) any Patents
Controlled by EOS as of the Effective Date or at any time during the term of
this Agreement that relate solely to the Existing Products or any Improvements
thereto.
          1.23 “Corporate Names” shall mean (a) in the case of EOS, the EOS
corporate logo or such other names and logos as EOS may designate in writing
from time to time and (b) in the case of Licensee, Licensee’s corporate logo or
such other names and logos of Licensee, in each case ((a) and (b)) together with
any variations and derivatives thereof.
          1.24 “Development” shall mean all activities related to research,
preclinical and other non-clinical testing, test method development, process
development, manufacturing scale-up, qualification and validation, quality
assurance/quality control and Clinical Studies, including manufacturing in
support thereof, statistical analysis and report writing, the preparation and
submission of any application for Regulatory Approval, regulatory affairs with
respect to the foregoing and all other activities necessary or reasonably useful
or otherwise requested or required by a Regulatory Authority as a condition or
in support of obtaining or maintaining a Regulatory Approval. When used as a
verb, “Develop” shall mean to engage in Development.
          1.25 “Development Agreement” shall have the meaning set forth in
Section 2.1.3.
          1.26 “Dispute” shall have the meaning set forth in Section 14.6.1.
          1.27 “Distributor” shall mean a Person, other than a Sublicensee or an
Affiliate of Licensee, in one or more countries in the Territory that
(a) purchases the Licensed Product from the Licensee, its Affiliate or
Sublicensee for such country(ies), (b) assumes responsibility from the Licensee
for all or a portion of the Commercialization of the Licensed Product in such
country(ies) and (c) sells the Licensed Product in such country(ies).
          1.28 “Effective Date” shall have the meaning set forth in the preamble
to this Agreement.
          1.29 “EOS” shall have the meaning set forth in the preamble to this
Agreement.
          1.30 “EOS Know-How” shall mean all Information that is Controlled by
EOS as of the Effective Date or during the term of this Agreement that (a) is
not generally known and (b) is reasonably necessary or useful for the
Exploitation of the Licensed Product

- 4 -



--------------------------------------------------------------------------------



 



in the Field in the Territory, but excluding any Information to the extent
covered or claimed by EOS Patents.
          1.31 “EOS Patents” shall mean the Core Patents and the Additional
Patents, collectively.
          1.32 “EOS Technology” shall mean the EOS Patents and the EOS Know-How,
collectively.
          1.33 “Exchange Act” shall mean the United States Securities Exchange
Act of 1934, as amended.
          1.34 “Existing Products” shall mean the products listed in Exhibit B.
          1.35 “Exploit” shall mean to make, have made, import, use, sell or
offer for sale, including to research, Develop, Commercialize, register,
Manufacture, have Manufactured, hold or keep (whether for disposal or
otherwise), have used, export, transport, distribute, promote, market or have
sold or otherwise dispose of.
          1.36 “Exploitation” shall mean the act of Exploiting a product or
process.
          1.37 “Field” shall mean all dental applications.
          1.38 “FDA” shall mean the United States Food and Drug Administration
and any successor agency thereto.
          1.39 “FFDCA” shall mean the United States Food, Drug, and Cosmetic
Act, as amended from time to time.
          1.40 “First Commercial Sale” shall mean the first bona fide sale of
any Licensed Product by Licensee, its Affiliates, Sublicensees or Distributors
(other than a sale or other distribution without consideration and, solely for
the purpose of marketing, alpha or beta testing, or product demonstration)
occurring after the grant of the first Regulatory Approval for such Licensed
Product.
          1.41 “IDE” shall mean an investigational device exemption as defined
in the regulations promulgated by the FDA for the authorization to commence
human clinical trials, and its equivalent in other countries or regulatory
jurisdictions in the Territory.
          1.42 “Improvement” shall mean any modification, variation, enhancement
or revision to the design, operation or method of any EOS Technology, the result
of which would remain covered by one or more Valid Claims of any EOS Patent.
          1.43 “Incorporating Patents” shall mean any Patent the Valid Claims of
which are primarily related to the incorporation of the EOS Technology into an
Incorporating Product.
          1.44 “Incorporating Product” shall mean any Combination Product
developed by Licensee wherein the EOS Technology is incorporated into a product
(unrelated to the EOS Technology) currently existing or separately developed by
Licensee, and in which Licensee has in the past or may in the future
Manufacture, Develop or Exploit alternate versions of such product which do not
incorporate the EOS Technology (e.g. Licensee

- 5 -



--------------------------------------------------------------------------------



 



manufactures a camera, the general design of which is Controlled by Licensee,
and as a feature of the camera offers a version which incorporates the EOS
Technology).
          1.45 “Indemnification Claim Notice” shall have the meaning set forth
in Section 12.3.
          1.46 “Indemnified Party” shall have the meaning set forth in
Section 12.3.
          1.47 “Information” shall mean all commercial, technical, scientific
and other know-how and information, trade secrets, knowledge, technology, means,
methods, processes, practices, formulae, instructions, skills, techniques,
procedures, experiences, ideas, technical assistance, designs, drawings,
assembly procedures, computer programs, apparatuses, specifications, data,
results and other material (whether or not confidential, proprietary, patented
or patentable) in written, electronic or any other form now known or hereafter
developed, but excluding the Regulatory Documentation.
          1.48 “Intellectual Property Rights” shall mean Trademarks, service
marks, trade names, Internet domain names, registered designs, design rights,
copyrights (including rights in computer software), database rights, trade
secrets and any rights or property similar to any of the foregoing (other than
Patents) in any part of the Territory whether registered or not registered,
together with the right to apply for the registration of any such rights.
          1.49 “Invoiced Sales” shall have the meaning set forth in
Section 1.62.
          1.50 “Knowledge” shall mean the collective good faith understanding of
each of the vice presidents, senior vice presidents, president and chief
executive officer of a Party of the facts and information then in their
possession without any duty to conduct any specific investigation with respect
to such facts and information.
          1.51 “Licensed Product” shall mean any product (a) the Exploitation of
which infringes any EOS Patent, or (b) that incorporates, embodies, comprises,
is comprised of, in whole or in part, or is manufactured using, any EOS
Know-How, including the Existing Products and any Improvements thereto,
including any Incorporating Product, but expressly excluding any Next Generation
Products.
          1.52 “Licensed Product System” shall mean any Licensed Product that is
not a Consumable.
          1.53 “Licensed Trademarks” shall mean (a) the Trademarks set forth on
Exhibit C, and (b) any Corporate Name of EOS that Licensee is required to use
hereunder.
          1.54 “Licensee” shall have the meaning set forth in the preamble to
this Agreement.
          1.55 “Licensee Know-How” shall mean all Information Controlled (other
than pursuant to this Agreement) or developed by Licensee or any of its
Affiliates during the term of this Agreement that is not generally known and is
reasonably necessary or useful for the Exploitation of the Licensed Product, but
excluding any Information to the extent claimed by Licensee Patents.

- 6 -



--------------------------------------------------------------------------------



 



          1.56 “Licensee Patents” shall mean all Patents Controlled (other than
pursuant to this Agreement) by Licensee and any of its Affiliates developed
during the term of this Agreement that claim any technology that is reasonably
necessary or useful for the Exploitation of the Licensed Product, including any
Patents that claim any Licensed Product or its Exploitation.
          1.57 “Licensee Technology” shall mean the Licensee Patents and the
Licensee Know-How, collectively.
          1.58 “Losses” shall have the meaning set forth in Section 12.1.
          1.59 “Manufacture” and “Manufacturing” shall mean all activities
related to the production, manufacture, packaging, labeling, shipping and
holding of the Licensed Product or any component thereof, including process
development, process qualification and validation, scale-up, pre-clinical,
clinical and commercial manufacture, quality assurance and quality control.
          1.60 “Manufacturing Process” shall mean any process or step thereof
that is necessary or useful for Manufacturing any Licensed Product or any
Improvement thereto.
          1.61 “Minimum Royalty Payment” shall mean the amount set forth in
Section 6.2.2.
          1.62 “Net Sales” shall mean, for any period, the gross amount invoiced
by Licensee and its Affiliates, or Sublicensees for the sale, rental, lease, use
on a fee-per-patient basis or other disposal of the Licensed Product (the
“Invoiced Sales”), less the following, with respect thereto: (a) sales and use
taxes, and tariff duties, invoiced and actually paid to the applicable
governmental entity, (b) transportation costs, including insurance and shipping,
freight and handling charges, to the extent billed separately to customers;
(c) any trade discounts and allowances actually granted, including, but not
limited to, discounts pursuant to patient discount programs, rebates and
administrative fees paid to medical health care organizations in line with
approved contract terms, rebates resulting from government-mandated rebate
programs or chargeback programs, and rebates paid to wholesalers for inventory
management programs or distribution management agreements; (d) sales commissions
paid to Distributors or selling agents (excluding any commissions paid to inside
sales representatives); (e) any credits actually given for returned or defective
Licensed Products, (f) any Third Party Royalty Payments; and (g) any Recall
Expenses incurred by Licensee in the Calendar Quarter for which the royalties
payable are calculated. Notwithstanding the foregoing, in the case of any sale,
rental, lease, use on a fee-per-patient basis or other disposal of Licensed
Product that occurs other than in an arm’s length transaction exclusively for
money, Net Sales shall mean the fair market value of such Licensed Product in
the relevant country of disposal. For purposes of determining Net Sales, the
Licensed Product shall be deemed to be sold when invoiced.
Notwithstanding the foregoing, in the event that the Licensed Product is sold in
conjunction with another proprietary component so as to be a Combination
Product, Net Sales shall be calculated by multiplying the Net Sales of such
Combination Product by a fraction, the numerator of which shall be the fair
market value of the Licensed Product if sold separately (determined in
accordance with the local generally accepted accounting principles) and the
denominator of which shall be the aggregate fair market value of all the
proprietary components of such Combination Product, including the Licensed
Product, if sold separately.

- 7 -



--------------------------------------------------------------------------------



 



In the event that no such separate sales are made by Licensee or its Affiliates,
Sublicensees or Distributors, Net Sales of the Combination Product shall be
calculated in a manner to be negotiated and agreed upon by the Parties,
reasonably and in good faith, prior to any sale of such Combination Product,
which shall be based upon the relative estimated commercial values of the
proprietary components of such Combination Product.
Licensee’s or any of its Affiliates’ or Sublicensees’ transfer of Licensed
Product to an Affiliate of Licensee or a Sublicensee shall not result in any Net
Sales, unless such Affiliate or Sublicensee is the end user of such Licensed
Product.
          1.63 “Next Generation Patents” shall mean any Patents Controlled by
Licensee which may, directly or indirectly, relate to the design, operation or
method of the EOS Technology, but are not covered by one or more Valid Claims of
the EOS Patents.
          1.64 “Next Generation Products” shall mean any products the
Manufacture, Commercialization or Exploitation of which infringes any Next
Generation Patent, but expressly excluding any Incorporating Product.
          1.65 “Notice Date” shall have the meaning set forth in Section 13.9.
          1.66 “Notice Period” shall have the meaning set forth in Section 13.2.
          1.67 “Party” and “Parties” shall have the meaning set forth in the
preamble to this Agreement.
          1.68 “Patents” shall mean (a) all national, regional and international
patents and patent applications, including provisional patent applications,
(b) all patent applications filed either from such patents, patent applications
or provisional applications or from an application claiming priority from either
of these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals and continued prosecution applications,
(c) any and all patents that have issued or in the future issue from the
foregoing patent applications ((a) and (b)), (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((a), (b) and (c)) and (e) any similar rights, including
so-called pipeline protection or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any of such
foregoing patent applications and patents.
          1.69 “Payments” shall have the meaning set forth in Section 6.7.
          1.70 “Person” shall mean an individual, sole proprietorship,
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture or other similar entity or
organization, including a government or political subdivision, department or
agency of a government.
          1.71 “PMA Product” shall mean a product, the sale of which requires
the filing with and approval by the FDA of a PMA.

- 8 -



--------------------------------------------------------------------------------



 



          1.72 “Premarket Approval” or “PMA” shall mean a premarket approval as
defined in the FFDCA and the regulations promulgated thereunder.
          1.73 “Product Labeling” shall mean, with respect to a country, (a) the
full information relating to use of the Licensed Product approved by the
relevant Regulatory Authority for such country, including any required patient
information, and (b) all labels and other written, printed or graphic matter
utilized with the Licensed Product, including the instructions for use.
          1.74 “Promotional Materials” shall mean all sales representative
training materials with respect to the Licensed Product and all written,
printed, graphic, electronic, audio or video matter, including journal
advertisements, sales visual aids, direct mail, medical information/education
monographs, direct-to-consumer advertising, Internet postings, broadcast
advertisements and sales reminder aids (e.g., scratch pads, pens and other such
items) intended for use or used by Licensee, or its Affiliates, Sublicensees or
Distributors, in connection with any promotion of the Licensed Product (but
excluding Product Labeling).
          1.75 “Recall Expenses” shall have the meaning set forth in
Section 9.2.
          1.76 “Regulatory Approval” shall mean, on a country-by-country basis,
the right to commercially distribute, sell or market the Licensed Product in
such country, including in the case of the United States, a determination by the
FDA of substantial equivalence (within the meaning of 21 C.F.R. § 807.100)
following the filing with the FDA of a 510(k) Notification, or in the event that
a PMA is required, the approval by the FDA of such PMA, and in the case of any
other country or territory, any necessary approvals in such country or
territory.
          1.77 “Regulatory Authority” shall mean any supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the Exploitation of the Licensed
Product.
          1.78 “Regulatory Documentation” shall mean all applications,
registrations, licenses, authorizations and approvals (including all Regulatory
Approvals), all correspondence submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority) and all supporting documents and
all results of clinical studies and tests, in each case relating to any Licensed
Product, and all data contained in any of the foregoing, including all IDEs,
510K Notifications, PMA Notifications, Regulatory Approvals, advertising and
promotion documents, adverse event files, complaint files and Manufacturing
records.
          1.79 “Sublicensee” shall mean any Person, other than an Affiliate of
Licensee, that is granted a sublicense by Licensee as provided in Section 5.2.
          1.80 “Territory” shall mean all countries in the world.
          1.81 “Third Party” shall mean any Person other than EOS, Licensee and
their respective Affiliates.
          1.82 “Third Party Acquirer” shall have the meaning set forth in
Section 1.12.

- 9 -



--------------------------------------------------------------------------------



 



          Certain portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment. Such omitted portions are marked with brackets [ ] and
an asterisk*.
          1.83 “Third Party Claims” shall have the meaning set forth in
Section 12.1.
          1.84 “Third Party Royalty Payments” shall have the meaning set forth
in Section 7.4.1.
          1.85 “Trademark” shall include any word, name, symbol, color,
designation or device or any combination thereof, including any trademark, trade
dress, brand mark, service mark, trade name, brand name, logo or business
symbol, whether or not registered.
          1.86 “Valid Claim” shall mean, with respect to a particular country,
(a) any claim of an issued and unexpired Patent in such country that (i) has not
been held permanently revoked, unenforceable or invalid by a decision of a court
or governmental agency of competent jurisdiction, which decision is unappealable
or unappealed within the time allowed for appeal and (ii) has not been
abandoned, disclaimed, denied or admitted to be invalid or unenforceable through
reissue or disclaimer or otherwise in such country; or (b) a claim of a pending
Patent application, which claim has not been abandoned or finally disallowed
without the possibility of appeal or re-filing of the application.
ARTICLE II
DEVELOPMENT AND REGULATORY MATTERS
          2.1 Development of the Licensed Product.
               2.1.1 In General. Subject to the terms and conditions of this
Agreement, Licensee shall have the sole right to Develop the Licensed Product in
the Field in the Territory. Any such Development shall be conducted in good
scientific manner and in compliance with this Agreement and Applicable Law.
Except as otherwise expressly provided herein, Licensee shall be solely
responsible for all costs and expenses in connection with such Development
activities.
               2.1.2 Diligence. Licensee agrees to (a) use Commercially
Reasonable Efforts achieve the First Commercial Sale of the Licensed Product in
the Field in the Territory by July 1, 2008 (provided that failure to meet such
deadline shall not be considered a material breach entitling EOS to terminate
this Agreement under Section 13.2) and (b) except as expressly limited by
Section 13.8.9 shall incur costs and expenses (including internal costs
reasonably allocable to the Licensed Product program under GAAP) of at least [*]
by July 1, 2009 in support of the Development of, and market preparation for,
the Licensed Product.
               2.1.3 EOS Development Activities. The Parties acknowledge that
they may enter into one or more separate agreements (each, a “Development
Agreement”) pursuant to which Licensee would engage EOS to perform certain
Development activities relating to the Licensed Product, at Licensee’s sole cost
and expense, on terms and conditions to be mutually agreed by the Parties in
writing. Except as expressly provided herein or in any Development Agreement,
EOS shall have no obligation to perform any Development activities with respect
to the Licensed Product. Except to the extent expressly provided otherwise in a
Development Agreement, the respective rights of the Parties with respect to any
intellectual property developed thereunder shall be as set forth in
Section 7.1.2 of this Agreement.

- 10 -



--------------------------------------------------------------------------------



 



               2.1.4 Know-How Disclosure. EOS shall, and shall cause its
Affiliates to, without additional compensation, disclose and make available to
Licensee all EOS Know-How and any Information claimed by any unpublished EOS
Patent within ten (10) Business Days after the Effective Date, including, but
not limited to, lab work papers and other research documentation relating to the
Existing Products or any Improvements thereto; any testing and test protocol
documentation relating to the efficacy, validation, or manufacturing thereof;
and research study documentation, incidence reports and other manufacturing
history documentation, parts lists and supplier information (including any
pricing information and contracts) relating thereto.
               2.1.5 Audit. Licensee shall keep complete and accurate books and
financial records (in accordance with generally accepted accounting principles)
pertaining to the costs and expenses it incurs in connection with the
Development of the Licensed Product in connection with its obligations under
Section 2.1.2, which books and financial records shall be retained by Licensee
until three (3) years after the end of the period to which such books and
records pertain, or such longer period as Applicable Law may require. EOS shall
have the right, at its expense, to have certified public accountants, who shall
be reasonably acceptable to Licensee, audit the books and financial records of
Licensee relating to such expenses incurred in connection with the Development
of the Licensed Product for the sole purpose of assessing compliance with
Section 2.1.2; provided, however, that EOS shall not have the right to audit a
Calendar Quarter more than three (3) years after the end of such Calendar
Quarter, to conduct more than one such audit in any twelve (12) month period, or
to audit any Calendar Quarter more than once. Any Information obtained by the
certified public accountant from Licensee, other than the aggregate amount of
costs and expenses incurred by Licensee, shall be maintained in strict
confidence by the certified public accountant. The certified public accountant
shall be obligated to execute a written undertaking with respect to such
confidentiality prior to the commencement of the audit.
          2.2 Regulatory Matters.
               2.2.1 Assignment and Transfer of Regulatory Documentation and
Approvals. EOS shall transfer to Licensee all of EOS’ and its Affiliates’ right,
title and interest in and to all Regulatory Documentation, including, to the
extent permitted by Applicable Law, all IDEs and Regulatory Approvals,
Controlled by EOS or its Affiliates, as of a date to be mutually agreed by the
Parties, which date shall not be later than thirty (30) days after the Effective
Date. In connection with the foregoing, EOS shall execute and deliver to the FDA
(and any other Regulatory Authority as reasonably requested by Licensee in
writing) a letter in a form approved by Licensee transferring ownership to
Licensee of any and all such Regulatory Approvals filed with the FDA or such
other Regulatory Authority in the Territory by or on behalf of EOS. The costs
and expenses associated with the performance of EOS’s obligations under this
Section 2.2.1 shall be borne by EOS.
               2.2.2 Regulatory Responsibilities. Licensee shall have sole
responsibility for preparing and maintaining all regulatory submissions and
responding to all inquiries from Regulatory Authorities with respect to
(a) Regulatory Approvals for the Licensed Product in the Field in the Territory
and (b) Development activities for the Licensed Product that are conducted in
support of Regulatory Approvals for the Licensed Product or Commercialization of
the Licensed Product in the Field in the Territory, and for complying with all
requirements of Applicable Law with respect thereto. Subject to Article XIII,
all Regulatory Approvals with respect to the Licensed Product, and related
submissions by or on

- 11 -



--------------------------------------------------------------------------------



 



behalf of License, in the Field in the Territory shall be the property of
Licensee and held in the name of Licensee.
               2.2.3 Communications with Regulatory Authorities. Licensee shall
be responsible for all communications with the Regulatory Authorities relating
to the Licensed Product in the Field in the Territory.
               2.2.4 Regulatory Records. Licensee shall maintain, or cause to be
maintained, records of Development activities conducted by or on behalf of
Licensee with respect to the Licensed Product in sufficient detail and in good
scientific manner appropriate for patent and regulatory purposes, which shall be
complete and accurate and shall fully and properly reflect all work done and
results achieved in the performance of such Development activities, and which
shall be retained for at least three (3) years after the termination of this
Agreement, or for such longer period as may be required by Applicable Law.
          2.3 Reports. Upon the request of EOS, which request may not be made
more than once every calendar quarter, Licensee shall provide to EOS a brief
summary of any material Development activities with respect to Licensed Products
that Licensee has performed, or has caused to be performed, to date.
ARTICLE III
MANUFACTURING AND SUPPLY
          3.1 Manufacturing. Subject to the terms and conditions of this
Agreement, Licensee shall have the sole right, at its expense, to Manufacture
the Licensed Product, including performing manufacturing process development and
scale-up with respect thereto, for clinical and commercial use in the Field in
the Territory. Licensee may elect to Manufacture supplies of the Licensed
Product itself or through Third Party suppliers. In the event that Licensee
elects to use Third Party suppliers, (a) all payment obligations to such Third
Party suppliers shall be the sole responsibility of Licensee, and (b) Licensee
shall have sole responsibility for supervising any Manufacturing activities
conducted by such Third Party suppliers.
          3.2 Transfer of Manufacturing-Related Materials and Documentation.
Without limitation of Section 2.1.4 or Section 2.2.1, EOS hereby assigns and
transfers to Licensee all of EOS’s right, title and interest in and to the
tooling, manufacturing drawings and other materials and documentation with
respect to the Licensed Product described in Exhibit D. Promptly following
Licensee’s request, and in no event later than two (2) weeks thereafter, EOS
shall cause such materials and documentation to be delivered to Licensee at such
location designated by Licensee, at Licensee’s expense. For the avoidance of
doubt, subject to Section 13.6.l and the other terms of this Agreement, any
tooling and manufacturing drawings developed by or on behalf of Licensee shall
be owned by Licensee.
ARTICLE IV
COMMERCIALIZATION
          4.1 Generally; Diligence. Subject to the terms and conditions of this
Agreement, Licensee shall have the sole right, at its expense, to Commercialize
the Licensed Product in the Field in the Territory. Any such Commercialization
shall be in compliance with this Agreement and Applicable Law.

- 12 -



--------------------------------------------------------------------------------



 



          4.2 Promotional Materials and Activities. Licensee shall be
responsible, at its sole expense, for preparing all Promotional Materials used
to support the Commercialization of the Licensed Product in the Field in the
Territory. All Promotional Materials shall be consistent with Applicable Law and
with the Product Labeling approved by Licensee for the Licensed Product.
Licensee shall be responsible for obtaining any approvals from the Regulatory
Authorities required for the use of any Promotional Materials in the Field in
the Territory and shall submit all applicable Promotional Materials to such
Regulatory Authorities as required by Applicable Law.
          4.3 Statements and Compliance with Applicable Law.
               4.3.1 Sales Force Compliance. Licensee shall use Commercially
Reasonable Efforts to train and monitor its sales representatives to (a) use
only Promotional Materials (without any addition, deletion or other
modification) approved for use by Licensee for the promotion of the Licensed
Product in the Field in the Territory, (b) limit claims of efficacy and safety
for the Licensed Product to those that are consistent with Applicable Law and
with approved (by the appropriate Regulatory Authority) promotional claims in
Product Labeling and Promotional Materials for the Licensed Product, and not
add, delete or otherwise modify claims of efficacy and safety in the promotion
of the Licensed Product in any respect from those claims of efficacy and safety
that are contained in such approved Product Labeling and Promotional Materials
and (c) Commercialize the Licensed Product in adherence in all material respects
with Applicable Law.
               4.3.2 Medical and Other Inquiries. Licensee shall be responsible
for responding to all medical questions or inquiries relating to the Licensed
Product sold in the Field in the Territory. Licensee shall keep such records and
make such reports as are reasonably necessary to document such communications in
compliance with all Applicable Law.
               4.3.3 Compliance with Laws. Licensee shall use Commercially
Reasonable Efforts to, and shall use Commercially Reasonable Efforts to cause
its Affiliates, employees, representatives, agents, Sublicensees and
Distributors to, avoid taking, or failing to take, any actions that Licensee
knows or reasonably should know would jeopardize the goodwill or reputation of
the Licensed Product or any Trademark associated therewith. Licensee shall in
all material respects conform its practices and procedures relating to educating
the dental community in the Territory with respect to the Licensed Product to
any applicable industry association regulations, policies and guidelines, as the
same may be amended from time to time, and shall comply with Applicable Law with
respect thereto.
          4.4 Sales and Distribution in the Territory. Licensee shall be solely
responsible for invoicing and booking sales of the Licensed Product in the
Territory, establishing all terms of such sales (including pricing and
discounts), and warehousing and distributing the Licensed Product in the
Territory and shall perform all related activities, in each case in a manner
consistent with the terms and conditions of this Agreement. Licensee shall also
be solely responsible for handling all returns, order processing, invoicing and
collection, distribution and inventory and receivables with respect to the
Licensed Product in the Field in the Territory. If EOS receives any orders for
the Licensed Product in the Field in the Territory, it shall refer such orders
to Licensee.
          4.5 Customer Notification. Promptly after the Effective Date, the
Parties shall mutually agree on the manner, timing and form of notification to
be sent to existing

- 13 -



--------------------------------------------------------------------------------



 



customers of the Licensed Product concerning this Agreement and the related
transfer of customer support functions and regulatory compliance
responsibilities from EOS to Licensee.
ARTICLE V
GRANT OF RIGHTS
          5.1 License Grant. Subject to the terms and conditions of this
Agreement, EOS hereby grants to Licensee an exclusive (including with respect to
EOS and its Affiliates), royalty-bearing license, with the right to grant
sublicenses in accordance with Section 5.2, under the EOS Technology and the
Licensed Trademarks to Exploit the Licensed Product in the Field in the
Territory; provided, however, that such license shall be non-exclusive with
respect to the Additional Patents.
          5.2 Sublicenses. The rights and licenses granted to Licensee under
Section 5.1 shall include the right to grant sublicenses to any Person, subject
to the consent of EOS, such consent not to be unreasonably withheld or delayed.
Any such permitted sublicenses shall be the subject of a written agreement
between Licensee and such Person, which agreement shall be consistent with and
subject to the terms and conditions of this Agreement. Licensee agrees (a) to
use all commercially reasonable efforts to procure the performance by each
Sublicensee, if any, of the terms of each such sublicense agreement and (b) to
cause each Sublicensee, if any, to comply with the applicable terms and
conditions of this Agreement. The grant of any such sublicense shall not relieve
the Licensee of its obligations under this Agreement, except to the extent they
are satisfactorily performed by such Sublicensee. A copy of any sublicense
agreement executed by Licensee and a Sublicensee shall be provided to EOS within
fourteen (14) days of its execution.
          5.3 Use of Trademarks and Corporate Names.
               5.3.1 Subject to this Section 5.3, Licensee shall have the sole
right to determine the Trademarks to be used with respect to the
Commercialization of the Licensed Product in the Field in the Territory.
Licensee shall not, and shall not permit its Sublicensees, Distributors or
Affiliates to use in connection with the Exploitation of the Licensed Product,
any Trademark (other than the Licensed Trademarks to the extent licensed
hereunder) that is confusingly similar to, misleading or deceptive with respect
to or that dilutes any (or any part) of the Trademarks owned or Controlled by
EOS. Licensee shall execute any documents required, in the reasonable opinion of
EOS, for Licensee to be entered as a “registered user” or recorded licensee of
the Licensed Trademarks or (in the case of termination of this Agreement) to be
removed as a registered user or licensee thereof.
               5.3.2 With respect to any Licensed Trademarks, Licensee agrees to
comply with the customary guidelines of EOS with respect to manner of use (as
provided in writing by EOS from time to time), and to maintain the quality
standards of EOS with respect to the goods sold and services provided in
connection with such Trademarks.
               5.3.3 EOS agrees to transfer to Licensee, promptly after the
Effective Date, all right, title and interest of EOS in and to the domain name
www.difoti.com; provided, however, that Licensee shall transfer to EOS all
right, title and interest of Licensee in and to such domain name promptly after
the effective date of any termination of this Agreement pursuant to Article
XIII.

- 14 -



--------------------------------------------------------------------------------



 



          Certain portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment. Such omitted portions are marked with brackets [ ] and
an asterisk*.
          5.4 EOS Covenant Not to Compete. From the Effective Date of this
Agreement until the earlier of (a) termination of this Agreement, or (b) the
last to expire of the Core Patents (whichever occurs first), EOS shall not
Develop, Manufacture or Commercialize, directly or indirectly, in the Field any
technology or product that competes with any Licensed Product or Combination
Product in the Field.
          5.5 Retention of Rights; No Implied Rights. Notwithstanding anything
to the contrary in this Agreement and subject to the limitations in Section 5.4,
EOS retains all right, title and interest in and to the EOS Technology, EOS’s
Corporate Name and any Regulatory Documentation Controlled by EOS to Exploit any
product outside the Field. For the avoidance of doubt, Licensee and its
Affiliates, Sublicensees and Distributors shall have no right, express or
implied, with respect to any EOS Technology, any Regulatory Documentation
Controlled by EOS, or any of EOS’s Corporate Names or Trademarks, except as
expressly provided herein, and EOS and its Affiliates and sublicensees shall
have no right, express or implied, with respect to any Licensee Patents,
Licensee Know-How, Incorporating Patents, or Next Generation Patents, except as
expressly provided herein.
ARTICLE VI
PAYMENTS AND RELATED MATTERS
          6.1 Payments to EOS. In partial consideration of the licenses and
other rights granted herein and subject to the terms and conditions set forth in
this Agreement, Licensee shall make the following payments to EOS:
               6.1.1 Initial Payment. Licensee shall pay to EOS a
non-refundable, non-creditable payment of [*] upon execution of this Agreement.
               6.1.2 Second Payment. Licensee shall pay to EOS a non-refundable,
non-creditable payment of [*] within ten (10) Business Days following the
earlier of (a) the First Commercial Sale of the Licensed Product, or (b) July 1,
2008. Licensee shall notify EOS promptly of the occurrence of such First
Commercial Sale.
          6.2 Royalties. In partial consideration of the licenses and other
rights granted herein, Licensee shall pay to EOS royalties based on worldwide
aggregate Net Sales of Licensed Products at the rates set forth in
Section 6.2.1.
               6.2.1 Rate. The royalty rate applicable to Net Sales of any
Licensed Product, whether or not such Licensed Product is a Licensed Product
System, shall be determined based on the aggregate number of Licensed Product
Systems that have been sold throughout the Territory during such Calendar Year,
by or on behalf of Licensee, and its Affiliates and Sublicensees, on or before
the date on which such Licensed Product is sold, as set forth in the chart
below:

      Royalty   Aggregate Units of Licensed Product Systems Rate   Previously
Sold in the Calendar Year
[*]
  Between 0 and 2,500 units
[*]
  Between 2,501 and 3,500 units
[*]
  Between 3,501 and 4,500 units
[*]
  Between 4,501 - 5,500 units
[*]
  Between 5,501 - 6,500 units
[*]
  6,501 units or greater

- 15 -



--------------------------------------------------------------------------------



 



          Certain portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment. Such omitted portions are marked with brackets [ ] and
an asterisk*.
               6.2.2 Minimum Royalty Payments. Commencing with the Calendar Year
2008 or, in the event the First Commercial Sale of the Licensed Product in the
Territory occurs prior to July 1, 2008, the Calendar Year in which such First
Commercial Sale occurs, Licensee shall pay to EOS an amount equal to the
positive difference, if any, between the Minimum Royalty Payment for such
Calendar Year and the amounts paid by Licensee pursuant to Section 6.2.1 for
such Calendar Year. Such payment shall be due as of the date on which the
royalty payment for the last Calendar Quarter of such Calendar Year is due
pursuant to Section 6.5. The Minimum Royalty Payment shall be equal to [*] per
Calendar Year; provided, however, that the Minimum Royalty Payment shall be
pro-rated with respect to the Calendar Year in which the First Commercial Sale
occurs. In the event that Licensee pays any amount pursuant to this
Section 6.2.2 with respect to a Calendar Year, such amount paid shall be
creditable against royalties due pursuant to Section 6.2.1 with respect to any
of the three (3) Calendar Years immediately following such Calendar Year.
          6.3 Royalty Term; Royalty Reduction. Licensee’s obligations to pay
royalties under this Article VI shall terminate, on a country-by-country basis,
with respect to each Licensed Product, on the later to occur of (a) the tenth
(10th) anniversary of the First Commercial Sale of such Licensed Product in such
country, and (b) the expiration date in such country of the last to expire of
the EOS Patent(s), if any, that includes at least one Valid Claim covering the
Manufacture, use or sale of such Licensed Product in such country, whereupon
Licensee shall own a fully paid-up exclusive license to the Licensed Product in
the Field in such country; provided, however, that the applicable royalty rate
shall be reduced to one-third of the rate set forth in Section 6.2.1, on a
country-by-country basis, upon the expiration in such country of the last to
expire of any EOS Patent that includes at least one Valid Claim covering the
Manufacture, use or sale of the Licensed Product in such country, which reduced
royalty shall be payable through the tenth anniversary of the First Commercial
Sale of such Licensed Product in such country. For clarity, in the event that
there is no such EOS Patent in a country, then such reduced royalty rate shall
apply in such country from the First Commercial Sale of each Licensed Product in
such country through the tenth anniversary thereof.
          6.4 Royalty Payments. Running royalties based upon the Net Sales
during a Calendar Quarter due pursuant to Section 6.2 or 6.4 shall be payable by
Licensee on a Calendar-Quarter basis, within thirty (30) days after the end of
such Calendar Quarter. Royalties shall be calculated in accordance with United
States generally accepted accounting principles and the terms of this
Article VI. Only one royalty payment shall be due hereunder on Net Sales, even
though the Manufacture, sale or use of the Licensed Product may be covered by
more than one Patent in a country.
          6.5 Royalty Statements. Licensee shall provide to EOS within fifteen
(15) days after the end of each Calendar Quarter, a statement showing, at a
minimum (a) Net Sales during the relevant Calendar Quarter by country, (b) the
currency exchange rates, if any, used in the calculation of such royalty
payment, (c) the number of units of Licensed Product Systems sold, and (d) the
amount of royalties due on such Net Sales.
          6.6 Mode of Payment. All payments to EOS under this Agreement shall be
made by wire transfer of United States Dollars to such bank account as EOS may
from time to time designate by notice to Licensee. With respect to sales outside
the United States, payments shall be calculated based on currency exchange rates
for the relevant Calendar

- 16 -



--------------------------------------------------------------------------------



 



Quarter, as follows. For each Calendar Quarter and each currency, such exchange
rate shall equal the arithmetic average of the daily exchange rates for each
Business Day in such Calendar Quarter as set forth in The Wall Street Journal,
Eastern Edition or, if not available, as otherwise agreed by the Parties.
          6.7 Taxes. The royalties and other amounts payable by Licensee to EOS
pursuant to this Article VI (“Payments”) shall not be reduced on account of any
taxes unless required by Applicable Law. Licensee shall deduct or withhold from
the Payments any taxes that it is required by Applicable Law to deduct or
withhold. Notwithstanding the foregoing, if EOS is entitled under any applicable
tax treaty to a reduction of rate of, or the elimination of, applicable
withholding tax, it may deliver to Licensee or the appropriate governmental
authority (with the assistance of Licensee to the extent that this is reasonably
necessary) the prescribed forms necessary to reduce the applicable rate of
withholding or to relieve Licensee of its obligation to withhold tax, and
Licensee shall apply the reduced rate of withholding, or dispense with
withholding, as the case may be, provided that Licensee has received evidence,
in a form reasonably satisfactory to Licensee, of EOS’s delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least fifteen (15) days prior to the time that the Payments
are due. If, in accordance with the foregoing, Licensee withholds any amount, it
shall pay to EOS the balance when due, make timely payment to the proper taxing
authority of the withheld amount and send to EOS proof of such payment within
sixty (60) days following that payment.
          6.8 Interest on Late Payment. If any payment due to either Party under
this Agreement is overdue then the delinquent Party shall pay interest thereon
(before and after any judgment) at an annual rate (but with interest accruing on
a daily basis) of three hundred basis points above the prime rate as reported in
The Wall Street Journal, Eastern Edition, such interest to run from the date
upon which payment of such sum became due until payment thereof in full together
with such interest.
          6.9 Financial Records. Licensee shall, and shall cause its Affiliates
and Sublicensees to, keep complete and accurate books and records pertaining to
the Commercialization the Licensed Product, including books and records of the
Invoiced Sales (including any deductions therefrom) and Net Sales, in sufficient
detail to calculate the royalties payable under this Agreement. Such books and
records shall be retained by Licensee, and its Affiliates and Sublicensees,
until the later of (a) three (3) years after the end of the period to which such
books and records pertain and (b) the expiration of the applicable tax statute
of limitations (or any extensions thereof), or for such longer period as may be
required by Applicable Law.
          6.10 Audit. At the request of EOS, Licensee shall, and shall cause its
Affiliates and Sublicensees, to permit EOS to have a certified public
accountant, at reasonable times and upon reasonable notice, to examine the books
and records maintained pursuant to Section 6.9 . Such examinations may not
(a) be conducted for any Calendar Quarter more than three (3) years after the
end of such Calendar Quarter, (b) be conducted more than once in any twelve
(12) month period or (c) be repeated for any Calendar Quarter. Except as
provided below, the cost of this examination shall be borne by EOS, unless the
audit reveals a variance of more than ten percent (10%) from the reported
amounts, in which case Licensee shall bear the cost of the audit. Unless
disputed pursuant to Section 6.11 below, if such audit concludes that additional
amounts were owed by Licensee or that excess

- 17 -



--------------------------------------------------------------------------------



 



payments were made by Licensee during such period, Licensee shall pay the
additional royalties or EOS shall reimburse such excess payments, with interest
from the date originally due as provided in Section 6.8, within sixty (60) days
after the date on which such auditor’s written report is delivered to the
Parties, unless either Party disputes such report pursuant to Section 6.11.
          6.11 Audit Dispute. In the event of a dispute regarding the results of
an audit conducted pursuant to Section 6.10, including the amount of royalties
owed to EOS under this Article VI , EOS and Licensee shall work in good faith to
resolve the disagreement. If the Parties are unable to reach a mutually
acceptable resolution of any such dispute within thirty (30) days after receipt
of the auditor’s written report delivered pursuant to Section 6.10, the dispute
shall be submitted for arbitration to a certified public accounting firm
selected by each Party’s certified public accountants or to such other Person as
the Parties shall mutually agree (the “Audit Referee”). The decision of the
Audit Referee shall be final and the costs of such arbitration as well as the
initial audit shall be allocated between the Parties in such manner as the Audit
Referee shall determine. Not later than ten (10) days after such decision,
Licensee shall pay to EOS any additional amounts owed to EOS or EOS shall
reimburse excess payments, in each case in accordance with such decision.
          6.12 Confidentiality. Any Information obtained by the certified public
accountant under Section 6.10 or the Audit Referee under Section 6.11 from
Licensee, other than the aggregate amount of Net Sales and royalties due under
Section 6.2, shall be maintained in strict confidence by the certified public
accountant or the Audit Referee. The receiving Party shall treat all information
subject to review under this Article VI in accordance with the confidentiality
provisions of Article X and the Parties shall cause any certified public
accountant, auditor or the Audit Referee to enter into a reasonably acceptable
confidentiality agreement with the audited Party obligating such auditor or
Audit Referee, as the case may be, to keep all such financial information
confidential, subject to the reporting obligations of the auditor or Audit
Referee under Section 6.10 or 6.11, respectively.
ARTICLE VII
INTELLECTUAL PROPERTY
          7.1 Ownership of Intellectual Property.
               7.1.1 Ownership of Existing Intellectual Property. Subject to the
terms of this Agreement, including the licenses granted in Section 5.1, as
between the Parties, each Party shall retain ownership of any Regulatory
Documentation (other than, in the case of EOS, the Regulatory Documentation
transferred and assigned to Licensee pursuant to Section 2.2.1), Information,
Patents and Intellectual Property Rights owned or Controlled by such Party, its
Affiliates, its licensees or its sublicensees prior to execution of this
Agreement, including in the case of EOS as the retaining Party, all right, title
and interest in and to all EOS Technology and the Licensed Trademarks, and in
the case of Licensee, all right, title and interest in and to the Licensee
Technology.
               7.1.2 Ownership of Developed Intellectual Property. Subject to
the terms of this Agreement, including the licenses granted in Section 5.1, as
between the Parties, each Party shall own and retain all right, title and
interest in and to any and all Information that is conceived, discovered,
developed or otherwise made, by or on behalf of such Party, its Affiliates, its
licensees or its sublicensees under or in connection with this Agreement,
whether or not patented or patentable, and any and all Patent and Intellectual

- 18 -



--------------------------------------------------------------------------------



 



Property Rights with respect thereto, except that Licensee shall own all right
title and interest in and to any Information (and any and all Patent and
Intellectual Property Rights with respect thereto) conceived, reduced to
practice, developed or otherwise made (i) by or on behalf of either Party in the
course of performing activities under any Development Agreement, and (ii) in
connection with any Next Generation Patents, Incorporating Patents, or
Improvements to the Licensed Products (but only those portions of any
Improvements not covered by any Valid Claims of the EOS Patents) which are
conceived, reduced to practice, developed or otherwise made by Licensee, its
Affiliates, employees or agents, or are funded by Licensee pursuant to its
obligations under Section 2.1.2.
          7.2 Maintenance and Prosecution of Patents and Trademarks.
               7.2.1 EOS Patents. Subject to Section 7.2.4, EOS, through patent
attorneys or agents of its choice and at EOS’s expense, shall have the sole
right to obtain, prosecute and maintain the EOS Patents throughout the world.
EOS shall not abandon any application for any such Patent or permit any Patent
issuing therefrom to lapse in any such country without first notifying Licensee
and permitting Licensee to continue the prosecution of such applications or pay
any required fees in the name of EOS, at Licensee’s expense and through patent
attorneys of its choice. In this case Licensee will become an assignee of any
application for Patent or Patent as a result of its continuing the prosecution
of an application for Patent or paying any fees according to this Section 7.2.1.
               7.2.2 Licensee Patents. Subject to Section 7.2.4, Licensee,
through patent attorneys or agents of its choice and at its sole cost and
expense, shall have the sole right to obtain, prosecute and maintain the
Licensee Patents, Incorporating Patents, and Next Generation Patents throughout
the world.
               7.2.3 Trademarks. EOS shall have the sole right to register and
maintain the Licensed Trademarks, at its sole cost and expense. Licensee shall
have the sole right to register and maintain any Trademarks, other than the
Licensed Trademarks, used in Commercializing the Licensed Product in the Field
in the Territory, at its sole cost and expense.
               7.2.4 Cooperation. EOS shall keep Licensee currently informed of
all steps to be taken in the preparation and prosecution of all Patent
applications filed by it according to this Section 7.2 and shall furnish
Licensee with copies of such applications for Patents, amendments thereto and
other related correspondence to and from patent offices and, to the extent
reasonably practicable, permit Licensee an opportunity to offer its comments
thereon before making a submission to a patent office which could materially
affect the scope or validity of the patent coverage that may result. The Parties
shall cooperate with each other in obtaining any patent term restoration or
supplemental protection certificates or their equivalent for the EOS Patents. In
the event that elections with respect to patent term restoration are to be made
for any EOS Patent, EOS shall have the right to make the election, and for any
Licensee Patent, Licensee shall have the right to make the election.
          7.3 Enforcement of Patents and Trademarks.
               7.3.1 Notice. In the event that either Party reasonably believes
that a Third Party may be infringing any EOS Patent, Licensee Patent, Next
Generation Patent, Incorporating Patent or Licensed Trademark in the Field, such
Party shall promptly notify the

- 19 -



--------------------------------------------------------------------------------



 



other Party in writing, identifying the alleged infringer and the alleged
infringement complained of and furnishing the information upon which such
determination is based.
               7.3.2 Patents. With respect to the EOS Patents, other than the
Additional Patents, and the Licensee Patents, Next Generation Patents, and
Incorporating Patents, Licensee shall have the first right, but not the
obligation, through counsel of its choosing and at its sole cost and expense, to
take any measures it deems appropriate to stop such infringing activities by
such Third Party in any part of the Territory. In the event that Licensee fails
within ninety (90) days following notice of such infringement, or earlier
notifies EOS in writing of its intent not, to take commercially appropriate
steps to remove any infringement of any such Patent, then EOS shall have the
right, but not the obligation, to do so at EOS’s sole cost and expense;
provided, however, that if the Licensee has commenced negotiations with an
alleged infringer for discontinuance of such infringement within such ninety
(90) day period, then Licensee shall have an additional ninety (90) days to
conclude its negotiations before EOS may bring suit for such infringement.
During the period in which any Third Party is infringing the EOS Patents, so
long as Licensee is pursuing action against such Third Party in connection with
its infringing activities, Licensee may suspend the payment of royalties, with
no loss of any rights by Licensee under this Agreement, during which time,
however, Licensee shall still provide EOS with royalty statements under
Section 6.5 and shall accrue the payment of such royalties which would otherwise
be payable to EOS (in the absence of the application of this Section 7.3.2). If
Licensee is successful in its action against such Third Party, after the
conclusion of such action, Licensee shall make a payment to EOS of all royalty
payments accrued in accordance with this Section 7.3.2 within thirty (30) days
of the final adjudication of such action.
               7.3.3 Trademarks. EOS shall have the sole right to enforce the
Licensed Trademarks, at its sole cost and expense. Licensee shall have the sole
right to enforce any Trademarks, other than the Licensed Trademarks, used in
Commercializing the Licensed Product in the Field in the Territory, at its sole
cost and expense.
               7.3.4 Cooperation. Upon reasonable request by the enforcing
Party, the other Party shall give the enforcing Party all reasonable information
and assistance, including allowing the enforcing Party access to the other
Party’s files and documents and to the other Party’s personnel who may have
possession of relevant information and, if necessary for the enforcing Party to
prosecute any legal action, joining in the legal action as a party.
               7.3.5 Costs and Expenses. Any damages or other amounts collected
in an enforcement action pursuant to this Section 7.3 shall be used to reimburse
the Parties for their costs and expenses in making such recovery (which amounts
shall be allocated pro rata if insufficient to cover the totality of such
expenses), with any remainder being retained by the Party that pursued such
enforcement action; provided, however, with respect to any amount received by
Licensee that is attributable to lost profits (or sales) of Licensed Products in
the Territory, Licensee shall pay a royalty to EOS pursuant to Section 6.2 with
respect to the imputed loss in Net Sales.
          7.4 Potential Third Party Rights.
               7.4.1 Third Party Licenses. Licensee shall be solely responsible
for securing, and shall use reasonable efforts to secure, any Third Party
licenses that it deems necessary or desirable in connection with the
Exploitation of the Licensed Product in the

- 20 -



--------------------------------------------------------------------------------



 



Territory, and for any associated license fees, milestones, royalties or other
payments due to such Third Party (“Third Party Royalty Payments”).
               7.4.2 Third Party Litigation. In the event of any actual or
threatened suit against Licensee or its Affiliates, Sublicensees, Distributors
or customers alleging that the Development, Manufacture, marketing, sale, use or
other Commercialization of the Licensed Product in the Territory infringes the
Patent or Intellectual Property Rights of any Person, Licensee shall assume
direction and control of the defense of claims arising therefrom (including the
right to settle such claims); provided, however, that Licensee shall obtain the
written consent of EOS prior to ceasing to defend, settling or otherwise
compromising such claims as they relate to any EOS Patents or Intellectual
Property Rights owned or Controlled by EOS (collectively, “EOS Technology
Claims”), such consent not to be unreasonably withheld or delayed. EOS agrees
that Licensee may set off any costs and expenses (including any damages,
royalties or other payments resulting therefrom) incurred by Licensee in
assuming such defense of EOS Technology Claims against any royalties payable to
EOS by Licensee pursuant to Section 6.2; provided, however, that Licensee shall
have no other recourse against EOS with respect to any such costs and expenses.
               7.4.3 Cooperation. In the event that a Third Party institutes a
Patent, trade secret or other infringement suit against EOS, Licensee or their
respective Affiliates or, in the case of Licensee, Sublicensees or Distributors,
during the term of this Agreement, each Party shall, at its own cost and
expense, use all reasonable efforts to assist and cooperate with the other Party
in connection with the defense of such suit.
ARTICLE VIII
COMPLAINTS AND ADVERSE EVENT REPORTING
          8.1 Complaints. Each Party shall maintain a record of any and all
complaints it receives with respect to the Licensed Product as required by
Applicable Law. Each Party shall notify the other Party in reasonable detail of
any complaint received by it relating to any Licensed Product within thirty
(30) days after receiving the complaint, and in any event in sufficient time to
allow such other Party to comply with any and all regulatory and other
requirements imposed upon it in any jurisdiction in which the Licensed Product
is being marketed.
          8.2 Adverse Event Reporting. Each Party shall provide the other Party
with all information necessary or desirable for such other Party to comply with
all Applicable Law with respect to the Licensed Product. In the event that the
Licensed Product is a PMA Product, Licensee shall (a) develop appropriate
adverse experience reporting procedures; (b) provide any material information on
the Licensed Product from pre-clinical or clinical laboratory studies, as well
as serious or unexpected adverse experience reports from clinical studies with
respect to the Licensed Product; and (c) report and provide such information in
such a manner and time so as to comply with all Applicable Law in countries for
which Regulatory Approval is or will be sought.
ARTICLE IX
PRODUCT RECALLS
          9.1 Notification and Recall. In the event that any Regulatory
Authority issues or requests a recall or takes similar action in connection with
any Licensed Product or in the event either Party determines that an event,
incident or circumstance has occurred that

- 21 -



--------------------------------------------------------------------------------



 



may result in the need for a recall or market withdrawal, the Party notified of
or desiring such recall or similar action shall, within twenty-four (24) hours,
advise the other Party thereof by telephone (and confirmed by email or
facsimile), email or facsimile. Licensee shall have the sole right to decide, in
its discretion, whether to conduct a recall, at its expense, of the Licensed
Product in the Field in the Territory, and the manner in which any such recall
shall be conducted.
          9.2 Recall Expenses. Licensee shall bear the expenses of any recall of
the Licensed Product in the Field in the Territory (the “Recall Expenses”).
ARTICLE X
CONFIDENTIALITY AND NON-DISCLOSURE
          10.1 Confidentiality Obligations. At all times during the term of this
Agreement and for a period of five (5) years following termination or expiration
of this Agreement, each Party shall, and shall cause its officers, directors,
employees and agents to, keep completely confidential and not publish or
otherwise disclose and not use, directly or indirectly, for any purpose, any
Confidential Information furnished or otherwise made known to it, directly or
indirectly, before or after the Effective Date, by the other Party, except to
the extent such disclosure or use is expressly permitted by the terms of this
Agreement. “Confidential Information” means any information provided by one
Party to the other Party relating to the following: the terms of this Agreement;
the Licensed Product (including the EOS Technology, the Licensee Technology, the
Regulatory Documentation and Regulatory Approvals and any information or data
contained therein); any Development or Commercialization of the Licensed
Product; or the scientific, regulatory or business affairs or other activities
of a Party. Notwithstanding the foregoing, Confidential Information shall not
include any information that:
               10.1.1 is or hereafter becomes part of the public domain by
public use, publication, general knowledge or the like through no wrongful act,
fault or negligence on the part of the receiving Party;
               10.1.2 can be demonstrated by documentation or other competent
proof to have been in the receiving Party’s possession prior to disclosure by
the disclosing Party without any obligation of confidentiality with respect to
said information;
               10.1.3 is subsequently received by the receiving Party from a
Third Party who is not bound by any obligation of confidentiality with respect
to said information; or
               10.1.4 can be demonstrated by documentation or other competent
evidence to have been independently developed by or for the receiving Party
without reference to the disclosing Party’s Confidential Information.
Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in

- 22 -



--------------------------------------------------------------------------------



 



the possession of the receiving Party unless the combination and its principles
are in the public domain or in the possession of the receiving Party.
          10.2 Permitted Disclosures. Each Party may disclose Confidential
Information received from the other Party to the extent that such disclosure is:
               10.2.1 Made in response to a valid order of a court of competent
jurisdiction or other supra-national, federal, national, regional, state,
provincial and local governmental or regulatory body of competent jurisdiction
or, if in the reasonable opinion of the receiving Party’s legal counsel, such
disclosure is otherwise required by law; provided, however, that the receiving
Party shall first have given notice to the disclosing Party and given the
disclosing Party a reasonable opportunity to quash such order and to obtain a
protective order requiring that the Confidential Information and documents that
are the subject of such order be held in confidence by such court or agency or,
if disclosed, be used only for the purposes for which the order was issued; and
provided further that if a disclosure order is not quashed or a protective order
is not obtained, the Confidential Information disclosed in response to such
court or governmental order shall be limited to that information which is
legally required to be disclosed in response to such court or governmental
order;
               10.2.2 Made by the receiving Party to the Regulatory Authorities
as required in connection with any filing, application or request for Regulatory
Approval permitted hereunder; provided, however, that reasonable measures shall
be taken to assure confidential treatment of such information;
               10.2.3 Made by the receiving Party or its Affiliates or
sublicensees to Third Parties as may be necessary or useful in connection with
the performance of its obligations or exercise of its rights as contemplated by
this Agreement, including any permitted subcontracting and sublicensing
transactions in connection therewith; provided, however, that such disclosure
may be made only to such Persons as are subject to written obligations of
confidentiality and non-use with respect to such Confidential Information
substantially similar to the obligations of confidentiality and non-use of the
receiving Party set forth in this Article X; or
               10.2.4 Made by the receiving Party as otherwise required to
comply with Applicable Law, including any disclosures required under securities
laws, provided that the receiving Party provides written notice of such
disclosure to the disclosing Party as soon as reasonably possible and takes
reasonable and lawful actions to avoid and/or minimize the degree of such
disclosure.
          10.3 Use of Name. Except as expressly permitted or required herein,
neither Party shall mention or otherwise use the name, insignia, symbol,
Trademark, trade name or logotype of the other Party (or any abbreviation or
adaptation thereof) in any publication, press release, promotional material or
other form of publicity without the prior written approval of such other Party
in each instance. The restrictions imposed by this Section 10.3 shall not
prohibit either Party from making any disclosure identifying the other Party
that is required by Applicable Law.
          10.4 Press Releases. The Parties agree to issue the joint press
release attached as Exhibit E promptly following the Effective Date. Any other
press releases or other similar public communications by either Party relating
to this Agreement shall be subject to a right of reasonable prior review and
approval by the other Party, which approval

- 23 -



--------------------------------------------------------------------------------



 



shall not be unreasonably withheld or delayed; provided, however, that such
right shall not apply to communications required by Applicable Law, disclosures
of information for which consent has previously been obtained, or information
that has been previously disclosed publicly.
          10.5 Patient Information. The Parties agree to abide (and to cause
their respective Affiliates and sublicensees) and to take (and to cause their
respective Affiliates and sublicensees to take) all reasonable and appropriate
actions to ensure that all Third Parties conducting or assisting with any
clinical development activities hereunder in accordance with, and subject to the
terms of, this Agreement, shall abide, to the extent applicable, by all
Applicable Law concerning the confidentiality or protection of patient
identifiable information and/or patient’s protected health information,
including the regulations at 45 C.F.R. Parts 160 and 164 and where relevant, the
applicable national laws implementing the European Union Directive 95/46/EC on
the protection of individuals with respect to the processing of personal data
and on the free movement of such data of 24 October 1995 and any other
Applicable Law, in the course of their performance under this Agreement.
          10.6 Publications. Each Party recognizes that the publication of
papers regarding results of and other information regarding activities under
this Agreement, including oral presentations and abstracts, may be beneficial to
both Parties, provided such publications are subject to reasonable controls to
protect Confidential Information. In particular, it is the intent of the Parties
to maintain the confidentiality of any Confidential Information included in any
Patent application until such Patent application has been filed. Accordingly,
each Party shall have the right to review and approve any paper proposed for
publication by the other Party, including any oral presentation or abstract,
which pertains to results of any clinical studies or other studies with respect
to the Licensed Product or includes other data generated under this Agreement or
any Development Agreement or the Confidential Information of such first Party.
Before any such paper is submitted for publication or an oral presentation is
made, the publishing or presenting Party shall deliver a complete copy of the
paper or materials for oral presentation to the other Party at least thirty
(30) days prior to submitting the paper to a publisher or making the
presentation. The other Party shall review any such paper and give its comments
to the publishing Party within fifteen (15) days of the delivery of such paper
to the other Party. With respect to oral presentation materials and abstracts,
the other Party shall make reasonable efforts to expedite review of such
materials and abstracts, and shall return such items as soon as practicable to
the publishing or presenting Party with appropriate comments, if any, but in no
event later than fifteen (15) days from the date of delivery to the other Party.
Failure to respond within such fifteen (15) days shall be deemed approval to
publish or present. The publishing or presenting Party shall comply with the
other Party’s request to delete references to such other Party’s Confidential
Information in any such paper and will withhold publication of any such paper or
any presentation of same for an additional sixty (60) days in order to permit
the Parties to obtain patent protection if either Party deems it necessary. Any
publication shall include recognition of the contributions of the other Party
according to standard practice for assigning scientific credit, either through
authorship or acknowledgement, as may be appropriate. Each Party shall use
commercially reasonable efforts to cause investigators and institutions
participating in any clinical studies for the Licensed Product with which it
contracts to agree to terms substantially similar to those set forth in this
Section, which efforts shall satisfy such Party’s obligations under this Section
with respect to such investigators and institutions.

- 24 -



--------------------------------------------------------------------------------



 



ARTICLE XI
REPRESENTATIONS AND WARRANTIES
          11.1 Representations, Warranties and Covenants. Each Party hereby
represents, warrants and covenants to the other Party as follows:
               11.1.1 Corporate Authority. Such Party (a) has the power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder and (b) has taken all necessary action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. This Agreement has been duly executed
and delivered on behalf of such Party and constitutes a legal, valid and binding
obligation of such Party and is enforceable against it in accordance with its
terms subject to the effects of bankruptcy, insolvency or other laws of general
application affecting the enforcement of creditor rights and judicial principles
affecting the availability of specific performance and general principles of
equity, whether enforceability is considered a proceeding at law or equity.
               11.1.2 Litigation. Such Party is not aware of any pending or
threatened litigation (and has not received any communication) that alleges that
such Party’s activities related to this Agreement have violated, or that by
conducting the activities as contemplated herein such Party would violate, any
of the Patent or Intellectual Property Rights of any other Person.
               11.1.3 Consents and Approvals. All necessary consents, approvals
and authorizations of all regulatory and governmental authorities and other
Persons required to be obtained by such Party in connection with the execution
and delivery of this Agreement have been obtained. All necessary consents,
approvals and authorizations of all regulatory and governmental authorities and
other Persons required to be obtained by such Party in connection the
performance of its obligations hereunder have been obtained or will be obtained
prior to such performance.
               11.1.4 Conflicts. The execution and delivery of this Agreement
and the performance of such Party’s obligations hereunder (a) do not conflict
with or violate any requirement of Applicable Law or any provision of the
articles of incorporation or bylaws or any similar instrument of such Party, and
(b) do not conflict with, violate or breach or constitute a default or require
any consent under, any contractual obligation or court or administrative order
by which such Party is bound.
          11.2 Additional Representations, Warranties and Covenants of Licensee.
Licensee represents, warrants and covenants to EOS that:
               11.2.1 Good Standing. Licensee (a) is a corporation duly
organized and in good standing under the laws of the Federal Republic of Germany
and (b) has full power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as it is contemplated to be conducted by this Agreement.
               11.2.2 No Debarment. Neither Licensee nor any of its Affiliates
has been debarred or is subject to debarment. Neither Licensee nor any of its
Affiliates will use in any capacity, in connection with the performance of its
obligations or the exercise of its rights under this Agreement or any
Development Agreement, any Person who has been

- 25 -



--------------------------------------------------------------------------------



 



debarred pursuant to Section 306 of the FFDCA or who is the subject of a
conviction described in such section. Licensee will inform EOS in writing
immediately if it or any Person who is performing any such activities is
debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of Licensee’s Knowledge, is threatened, relating to the
debarment or conviction of Licensee, any of its Affiliates or any other Person
performing such activities.
          11.3 Additional Representations, Warranties and Covenants of EOS. EOS
represents, warrants and covenants to Licensee that:
               11.3.1 Good Standing. EOS is a corporation duly organized and in
good standing under the laws of the State of Delaware and has full power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as is contemplated to be
conducted by this Agreement.
               11.3.2 No Debarment. Neither EOS nor any of its Affiliates has
been debarred or is subject to debarment. Neither EOS nor any of its Affiliates
will use in any capacity, in connection with the performance of its obligations
or the exercise of its rights under this Agreement or any Development Agreement,
any Person who has been debarred pursuant to Section 306 of the FFDCA or who is
the subject of a conviction described in such section. EOS will inform Licensee
in writing immediately if it or any Person who is performing any such activities
is debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of EOS’s Knowledge, is threatened, relating to the
debarment or conviction of EOS, any of its Affiliates or any other Person
performing such activities.
               11.3.3 Right to Grant Licenses. EOS Controls the Patents listed
on Exhibit A and is entitled to grant the licenses granted to Licensee herein.
               11.3.4 No Encumbrances. All materials and documentation
transferred to Licensee by EOS pursuant to Section 3.2 will be conveyed free
from any lawful security interest, lien or encumbrance.
          11.4 DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN SECTIONS 11.1, 11.2 AND 11.3, NEITHER PARTY MAKES ANY REPRESENTATIONS
OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF
LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
ARTICLE XII
INDEMNITY
          12.1 Indemnification of EOS. Licensee shall indemnify EOS, its
Affiliates and their respective directors, officers, employees, licensors and
agents, and defend and save each of them harmless, from and against any and all
losses, damages, liabilities, costs and

- 26 -



--------------------------------------------------------------------------------



 



expenses (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”) in connection with any and all suits, investigations, claims or
demands of Third Parties (collectively, “Third Party Claims”) arising from or
occurring as a result of: (a) the breach by Licensee of any term of this
Agreement or any Development Agreement; (b) any gross negligence or willful
misconduct on the part of Licensee or any other Person in performing Licensee’s
obligations under this Agreement or under any Development Agreement; (c) the
Development, Manufacture, Commercialization or other Exploitation by or on
behalf of Licensee or any of its Affiliates, Sublicensees or Distributors of the
Licensed Product on or after the Effective Date; or (d) the Development,
Manufacture, Commercialization or other Exploitation by or on behalf of Licensee
or any of its Affiliates, Sublicensees or Distributors of the Licensed Product
prior to the Effective Date, in each case except for those Losses which EOS has
an obligation to indemnify Licensee pursuant to Section 12.2, as to which Losses
each Party shall indemnify the other to the extent of their respective
liability; provided, however, that Licensee shall not be obligated to indemnify
EOS for any Losses to the extent that such Losses arise as a result of gross
negligence or willful misconduct on the part of EOS or any other Person entitled
to indemnification pursuant to Section 12.2.
          12.2 Indemnification of Licensee. EOS shall indemnify Licensee, its
Affiliates and their respective directors, officers, employees and agents, and
defend and save each of them harmless, from and against any and all Losses in
connection with any and all Third Party Claims arising from or occurring as a
result of: (a) the breach by EOS of any term of this Agreement or any
Development Agreement; (b) any gross negligence or willful misconduct on the
part of EOS or any other Person in performing EOS’s obligations under this
Agreement or any Development Agreement; or (c) the Development, Manufacture,
Commercialization or other Exploitation by EOS or any of its Affiliates of the
Licensed Product on or after the Effective Date pursuant to Section 13.8, in
each case except for those Losses for which Licensee has an obligation to
indemnify EOS pursuant to Section 12.1, as to which Losses each Party shall
indemnify the other to the extent of their respective liability for the Losses;
provided, however, that EOS shall not be obligated to indemnify Licensee for any
Losses to the extent that such Losses arise as a result of gross negligence or
willful misconduct on the part of Licensee or any other Person entitled to
indemnification pursuant to Section 12.1.
          12.3 Notice of Claim. All indemnification claims of a Party, its
Affiliates or their respective directors, officers, employees and agents shall
be made solely by such Party to this Agreement (the “Indemnified Party”). The
Indemnified Party shall give the indemnifying Party prompt written notice (an
“Indemnification Claim Notice”) of any Losses or the discovery of any fact upon
which the Indemnified Party intends to base a request for indemnification under
Section 12.1 or 12.2, but in no event shall the indemnifying Party be liable for
any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice shall contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss is known at such time). The Indemnified Party shall furnish promptly to the
indemnifying Party copies of all papers and official documents received with
respect to any Losses and Third Party Claims.
          12.4 Control of Defense. At its option, the indemnifying Party may
assume the defense of any Third Party Claim by giving written notice to the
Indemnified Party within thirty (30) days after the indemnifying Party’s receipt
of an Indemnification Claim Notice. The assumption of the defense of a Third
Party Claim by the indemnifying Party shall not be construed as an
acknowledgment that the indemnifying Party is liable to

- 27 -



--------------------------------------------------------------------------------



 



indemnify the Indemnified Party with respect to the Third Party Claim, nor shall
it constitute a waiver by the indemnifying Party of any defenses it may assert
against the Indemnified Party’s claim for indemnification. Upon assuming the
defense of a Third Party Claim, the indemnifying Party may appoint as lead
counsel in the defense of the Third Party Claim any legal counsel selected by
the indemnifying Party. In the event the indemnifying Party assumes the defense
of a Third Party Claim, the Indemnified Party shall immediately deliver to the
indemnifying Party all original notices and documents (including court papers)
received by the Indemnified Party in connection with the Third Party Claim.
Should the indemnifying Party assume the defense of a Third Party Claim, except
as provided in Section 12.4.1, the indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party in connection with the analysis, defense or settlement of the
Third Party Claim. In the event that it is ultimately determined that the
indemnifying Party is not obligated to indemnify, defend or hold harmless the
Indemnified Party from and against the Third Party Claim, the Indemnified Party
shall reimburse the indemnifying Party for any and all costs and expenses
(including attorneys’ fees and costs of suit) and any Losses incurred by the
indemnifying Party in its defense of the Third Party Claim.
               12.4.1 Right to Participate in Defense. Without limiting
Section 12.4, any Indemnified Party shall be entitled to participate in, but not
control, the defense of such Third Party Claim and to employ counsel of its
choice for such purpose; provided, however, that such employment shall be at the
Indemnified Party’s own expense unless (a) the employment thereof has been
specifically authorized by the indemnifying Party in writing, (b) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 12.4 (in which case the Indemnified Party shall control
the defense) or (c) the interests of the Indemnified Party and the indemnifying
Party with respect to such Third Party Claim are sufficiently adverse to
prohibit the representation by the same counsel of both Parties under Applicable
Law, ethical rules or equitable principles.
               12.4.2 Settlement. With respect to any Third Party Claims
relating solely to the payment of money damages in connection with a Third Party
Claim and that shall not result in the Indemnified Party’s becoming subject to
injunctive or other relief or otherwise adversely affecting the business of the
Indemnified Party in any manner, and as to which the indemnifying Party shall
have acknowledged in writing the obligation to indemnify the Indemnified Party
hereunder, the indemnifying Party shall have the sole right to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Third Party Claim, on such terms as the indemnifying Party, in its sole
discretion, shall deem appropriate. With respect to any other Third Party
Claims, where the indemnifying Party has assumed the defense of the Third Party
Claim in accordance with Section 12.4.1, the indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Third Party Claim; provided the indemnifying Party
obtains the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld or delayed). The indemnifying Party shall not be
liable for any Losses incurred in connection with any settlement or other
disposition of any Third Party Claim by an Indemnified Party that is reached
without the written consent of the indemnifying Party. Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall admit any liability with respect to or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the indemnifying Party, such consent not to be unreasonably withheld or
delayed.

- 28 -



--------------------------------------------------------------------------------



 



               12.4.3 Cooperation. Regardless of whether the indemnifying Party
chooses to defend or prosecute any Third Party Claim, the Indemnified Party
shall, and shall cause each other Person entitled to indemnification under
Section 12.1, in the case of EOS as the Indemnified Party, or Section 12.2, in
the case of Licensee as the Indemnified Party, to, cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation shall include access during normal business hours
afforded to indemnifying Party to, and reasonable retention by the Indemnified
Party of, records and information that are reasonably relevant to such Third
Party Claim, and making Indemnified Parties and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the indemnifying Party shall
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.
               12.4.4 Expenses. Except as provided above, any costs and expenses
reimbursable by the indemnifying Party pursuant to this Section 12, including
fees and disbursements of counsel, incurred by the Indemnified Party in
connection with any claim shall be reimbursed on a Calendar Quarter basis by the
indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.
          12.5 Limitation on Damages and Liability. EXCEPT IN CIRCUMSTANCES OF
GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES (OR WITH
RESPECT TO LICENSEE, ITS SUBLICENSEES OR DISTRIBUTORS), OR WITH RESPECT TO THIRD
PARTY CLAIMS UNDER SECTION 12.1 OR 12.2, NO PARTY OR ANY OF THEIR RESPECTIVE
AFFILIATES SHALL BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, OR FOR LOST PROFITS, MILESTONES OR ROYALTIES, WHETHER IN CONTRACT,
WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF
(a) THE DEVELOPMENT, MANUFACTURE, USE OR SALE OF THE LICENSED PRODUCT UNDER THIS
AGREEMENT, (b) THE PRACTICE OF THE EOS TECHNOLOGY OR THE LICENSEE TECHNOLOGY,
(c) THE USE OF, OR REFERENCE TO, ANY REGULATORY DOCUMENTATION OR (d) ANY BREACH
OF OR FAILURE TO PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT.
          12.6 Insurance. Each Party shall have and maintain such types and
amounts of liability insurance covering the Manufacture, use and sale of the
Licensed Product as is normal and customary in the medical device industry
generally for parties similarly situated, and shall upon request provide the
other Party with a copy of its policies of insurance in that regard, along with
any amendments and revisions thereto. The Parties acknowledge that a self
insured retention or the like is sufficient to fulfill a Party’s obligations
under this Section 12.6.
ARTICLE XIII
TERM AND TERMINATION
          13.1 Term. This Agreement shall take effect upon the Effective Date
and shall continue in each country in the Territory until such time as Licensee
no longer owes

- 29 -



--------------------------------------------------------------------------------



 



EOS any royalty payments under this Agreement with respect to such country,
unless earlier terminated by mutual agreement of the Parties or otherwise in
accordance with this Article XIII.
          13.2 Termination for Material Breach. In the event that either Party
(the “Breaching Party”) shall be in default in the performance of any of its
material obligations under this Agreement, in addition to any other right and
remedy the other Party (the “Complaining Party”) may have, the Complaining Party
may terminate this Agreement, in its entirety upon sixty (60) days’ (or in the
case of a payment default, ten (10) days’) prior written notice (the “Notice
Period”) to the Breaching Party, specifying the breach and its claim of right to
terminate, provided that the termination shall not become effective at the end
of the Notice Period if the Breaching Party cures the breach during the Notice
Period. Without limitation of the generality of the foregoing, the Parties
acknowledge and agree that a default by Licensee of any of its obligations under
Section 2.1.2 shall constitute a material breach of this Agreement.
          13.3 Other Termination by EOS.
               13.3.1 In the event that the aggregate cumulative number of units
of Licensed Product Systems sold by or on behalf of Licensee pursuant to this
Agreement by the later of the fifth (5th) anniversary of the First Commercial
Sale of Licensed Product and January 1, 2013 is fewer than twenty-five hundred
(2,500) units, EOS may terminate this Agreement upon thirty (30) days’ written
notice to Licensee.
               13.3.2 In the event that Licensee or any of its Affiliates,
Sublicensees or Distributors, anywhere in the Territory, institutes, prosecutes
or otherwise participates in (or in any way aids any Third Party in instituting,
prosecuting or participating in), at law or in equity or before any
administrative or regulatory body, including the U.S. Patent and Trademark
Office or its foreign counterparts, any claim, demand, action or cause of action
for declaratory relief, damages or any other remedy or for an enjoinment,
injunction or any other equitable remedy, including any interference,
re-examination, opposition or any similar proceeding, alleging that any claim in
a EOS Patent is invalid, unenforceable or otherwise not patentable or would not
be infringed by Licensee’s activities absent the rights and licenses granted
hereunder, EOS shall have the right to immediately terminate this Agreement,
including the rights of any Affiliates, Sublicensees or Distributors, by written
notice to Licensee.
          13.4 Other Termination by Licensee In the event that it turns out that
(a) the Core Patents are finally adjudicated by a court of competent
jurisdiction to be invalid, unenforceable or otherwise not patentable, (b) a
Third Party Develops, Manufactures or Exploits a product which is a work-around
of the EOS Technology, or (c) Licensee may not successfully Exploit or market
any Licensed Products because Licensee reasonably concludes from conducting
scientific studies that the EOS Technology is inefficient in detecting occlusal
decay, smooth virgin surface decay or interproximal decay, Licensee shall have
the right to immediately terminate this Agreement by written notice to EOS.
          13.5 Termination Upon Insolvency. Either Party may terminate this
Agreement if, at any time, the other Party shall file in any court or agency
pursuant to any statute or regulation of any state, country or jurisdiction, a
petition in bankruptcy or insolvency or for reorganization or for an arrangement
or for the appointment of a receiver or trustee of that Party or of its assets,
or if the other Party proposes a written agreement of

- 30 -



--------------------------------------------------------------------------------



 



composition or extension of its debts, or if the other Party shall be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed within sixty (60) days after the filing
thereof, or if the other Party shall propose or be a Party to any dissolution or
liquidation, or if the other Party shall make an assignment for the benefit of
its creditors.
          13.6 Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by Licensee or EOS are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code. The Parties agree that the Parties, as licensees of such rights
under this Agreement, shall retain and may fully exercise all of their rights
and elections under the U.S. Bankruptcy Code. The Parties further agree that, in
the event of the commencement of a bankruptcy proceeding by or against either
Party under the U.S. Bankruptcy Code, the Party hereto that is not a Party to
such proceeding shall be entitled to a complete duplicate of (or complete access
to, as appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in the non-subject Party’s
possession, shall be promptly delivered to it (a) upon any such commencement of
a bankruptcy proceeding upon the non-subject Party’s written request therefor,
unless the Party subject to such proceeding elects to continue to perform all of
its obligations under this Agreement or (b) if not delivered under (a) above,
following the rejection of this Agreement by or on behalf of the Party subject
to such proceeding upon written request therefor by the non-subject Party.
          13.7 Consequences of Expiration of Term. Upon any expiration of this
Agreement under Section 13.1, EOS shall grant to Licensee as of the effective
date of such expiration a sole and exclusive (including with respect to EOS and
its Affiliates), perpetual, irrevocable, worldwide, royalty-free license, under
the EOS Technology, to the extent incorporated in any Licensed Product, or used
in the Manufacture of any Licensed Product, to Exploit any and all Licensed
Products. Upon such expiration, Licensee shall retain any and all rights, title
and interest to any (i) Incorporating Patents, Next Generation Patents, or
Improvements (to the extent Licensee is entitled thereto under Section 7.1.2),
(ii) all Regulatory Approvals, Regulatory Documentation and Trademarks.
          13.8 Consequences of Termination.
               13.8.1 Assignment to EOS. Upon any termination of this Agreement,
other than a termination by Licensee for a material breach by EOS under
Section 13.2, for other reason under Section 13.4 or for insolvency of EOS under
Section 13.5, Licensee shall without any further consideration transfer and
assign, and cause its Affiliates and Sublicensees to transfer and assign to EOS
without further compensation therefor, all of its and their respective right,
title and interest, if any, in and to any and all Licensee Technology (to the
extent relating specifically to the Licensed Products), Regulatory Approvals,
Regulatory Documentation, and any Trademarks used in the Commercialization of
the Licensed Product in the Territory (other than the Corporate Names of
Licensee). Notwithstanding the foregoing, Licensee shall retain, and shall not
be obligated to transfer to EOS under this Section 13.8.1, any or all rights,
title and interest to any (i) Incorporating Patents, Next Generation Patents, or
Improvements (to the extent Licensee is entitled thereto under Section 7.1.2),
or (ii) Regulatory Approvals, Regulatory Documentation and Trademarks related
solely to any Incorporating Products, Next Generation Products, or Improvements
(to the extent Licensee is entitled to such Improvement under Section 7.1.2). In
connection with any and all transfers and assignments contemplated by this
Section 13.8.1,

- 31 -



--------------------------------------------------------------------------------



 



Licensee shall execute and deliver, and shall cause its Affiliates and
Sublicensees to execute and deliver such instruments and take such actions as
may be necessary or desirable to effect such transfers and assignments.
               13.8.2 Non-Exclusive License to EOS. Upon any termination of this
Agreement, other than a termination by Licensee for a material breach by EOS
under Section 13.2, for other reason under Section 13.4 or for insolvency of EOS
under Section 13.5, Licensee shall grant to EOS as of the effective date of such
termination a sole and non-exclusive (including with respect to Licensee and its
Affiliates, Sublicensees and Distributors), perpetual, irrevocable, worldwide,
royalty-free license, but not with the right to grant sublicenses (through
multiple tiers of sublicensees), under the Licensee Technology (other than any
Licensee Technology assigned to EOS pursuant to Section 13.8.1), to the extent
incorporated in any Licensed Product or used in the Manufacture of any Licensed
Product, to Exploit any and all Licensed Products. Notwithstanding the
foregoing, Licensee shall retain, and shall not be obligated to transfer to EOS
under this Section 13.8.1, any or all rights, title and interest to any
(i) Incorporating Patents, Next Generation Patents, or Improvements (to the
extent Licensee is entitled thereto under Section 7.1.2), or (ii) Regulatory
Approvals, Regulatory Documentation and Trademarks related solely to any
Incorporating Products, Next Generation Products, or Improvements (to the extent
Licensee is entitled to such Improvement under Section 7.1.2).
               13.8.3 Transfer of Materials. Upon any termination of this
Agreement, Licensee shall cooperate with EOS in transferring to EOS or a Third
Party, as EOS may direct, within sixty (60) days of the termination hereof, all
data, files and other materials that are assigned to EOS pursuant to
Section 13.8.1 or licensed to EOS pursuant to Section 13.8.2, in each case if
applicable, and all Confidential Information of EOS, except that Licensee may
retain one copy of such data, files or materials, to the extent that Licensee
requires such data, files and materials for the purpose of performing any
obligations under this Agreement that may survive such termination.
               13.8.4 Assistance. In the event of any termination of this
Agreement, other than a termination by Licensee for a material breach by EOS
under Section 13.2, for other reason under Section 13.4, or for insolvency of
EOS under Section 13.5, Licensee shall, and shall cause its Affiliates,
Sublicensees and Distributors to, at the request of EOS, provide EOS with such
assistance as is reasonably necessary to effectuate a smooth and orderly
transition of any Development and Commercialization of the Licensed Product,
including any ongoing clinical studies with respect to the Licensed Product, to
EOS or its designee so as to minimize any disruption of such activities,
including the assignment of any contracts with respect thereto, in each case
that is the subject of such obligation. In performing its obligations under this
Section 13.8.4, Licensee shall, and shall cause its Affiliates, Sublicensees and
Distributors to, cooperate with EOS (at Licensee’s expense) to effect such
transfers and assignments in an orderly fashion and shall provide to EOS or its
designee any copies of relevant documents and rights of reference or access
necessary to allow EOS to Exploit the Licensed Product and any Improvements
thereto.
               13.8.5 Ceasing Exploitation of Licensed Product. Upon termination
of this Agreement, other than a termination by Licensee for a material breach by
EOS under Section 13.2, for other reason under Section 13.4 or for insolvency of
EOS under Section 13.5, Licensee shall, and shall cause its Affiliates,
Sublicensees and Distributors to cease all Exploitation of the Licensed Product
in the Territory as of the date of such termination (other than such
Exploitation as is permitted pursuant to Section 13.8.6). Within

- 32 -



--------------------------------------------------------------------------------



 



thirty (30) days of the effective date of such termination (or in the case of
termination by Licensee pursuant to Section 14.2, of the last day on which
Licensee has the right to dispose of Licensed Products (excluding any
Incorporating Products) pursuant to Section 13.8.6, Licensee shall destroy or
return to EOS (at EOS’s election), any and all unsold quantities of the Licensed
Product. EOS will reimburse Licensee its cost for any Licensed Products
destroyed or returned to EOS under this Section 13.8.5.
               13.8.6 Sale of Inventory. Upon termination of this Agreement by
Licensee under Section 13.2, Licensee shall have the right for six (6) months
after the effective date of such termination to dispose of all Licensed Product
then in its inventory, as though this Agreement had not terminated. For the
avoidance of doubt, Licensee shall continue to make payments in connection with
any such disposal as provided in Article VII.
               13.8.7 Incorporating Products. After the period of time for the
sale of inventory expires pursuant to Section 13.8.6, Licensee agrees to cease
the Manufacture, Development and Exploitation of any Incorporating Products.
               13.8.8 Remedies. Except as otherwise expressly provided herein,
termination of this Agreement in accordance with the provisions hereof shall not
limit remedies which may otherwise be available in law or equity.
               13.8.9 Payment Obligation by Licensee Upon termination of this
Agreement by the Licensee (i) prior to July 1, 2009 Licensee shall have no
obligation to invest further development cost in accordance with Section 2.1.2
and (ii) at any time, Licensee shall have an unconditional obligation to pay to
EOS any amounts not yet paid under Section 6.1, in accordance with its terms.
Any amounts invested pursuant to Section 2.1.2 or any payments to EOS pursuant
to Article VI by Licensee through the effective date of any such termination are
non-refundable.
          13.9 Change of Control Buy-Out Right. EOS shall notify Licensee within
ten (10) days of its receipt of any bona fide offer which would result in a
Change of Control of EOS (“Notice Date”). Licensee shall notify EOS within ten
(10) days after the Notice Date whether Licensee wishes to purchase the EOS
Technology (other than the Additional Patents) from EOS. In the event Licensee
so notifies EOS, the Parties agree to negotiate the terms and conditions of such
acquisition in good faith. The purchase price with respect to the sale of such
EOS Technology to Licensee shall be determined by mutual agreement of the
Parties based on a value equal to two times the trailing twelve (12) month
royalty payments paid to EOS pursuant to Section 6.2 herein. EOS may not
consummate such transaction for which notices was provided while such
negotiations are pending. In the event that the Parties are unable to agree in
principle on mutually acceptable, material terms and conditions of such
acquisition (specifically including the proposed purchase price thereof) within
thirty (30) days after the Notice Date, EOS shall no longer be obligated to
negotiate with Licensee pursuant to this Section 13.9 and may consummate the
Change of Control.
          13.10 Accrued Rights; Surviving Obligations.
               13.10.1 Accrued Rights. Termination or expiration of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of a Party prior to such termination or expiration.
Such termination or expiration shall not relieve a Party from obligations that
are expressly indicated to survive the termination or expiration of this
Agreement.

- 33 -



--------------------------------------------------------------------------------



 



               13.10.2 Survival. Without limiting the foregoing, Sections 2.1.5,
2.2.4, 5.3.3, 6.9, 6.10, 6.11, 7.1, 10.1, 10.2, 10.3, 12.1, 12.2, 12.3, 12.4,
12.5, 13.6, 13.7, 13.8, 13.10, 14.5, 14.6, 14.7, and 14.10 shall survive the
termination or expiration of this Agreement for any reason.
ARTICLE XIV
MISCELLANEOUS
          14.1 Force Majeure. Neither Party shall be held liable or responsible
to the other Party or be deemed to have defaulted under or breached this
Agreement for failure or delay in fulfilling or performing any term of this
Agreement when such failure or delay is caused by or results from events beyond
the reasonable control of the non-performing Party, including fires, floods,
earthquakes, embargoes, shortages, epidemics, quarantines, war, acts of war
(whether war be declared or not), terrorist acts, insurrections, riots, civil
commotion, strikes, lockouts or other labor disturbances (whether involving the
workforce of the non-performing Party or of any other Person), acts of God or
acts, omissions or delays in acting by any governmental authority. The
non-performing Party shall notify the other Party of such force majeure within
thirty (30) days after such occurrence by giving written notice to the other
Party stating the nature of the event, its anticipated duration, and any action
being taken to avoid or minimize its effect. The suspension of performance shall
be of no greater scope and no longer duration than is necessary and the
non-performing Party shall use commercially reasonable efforts to remedy its
inability to perform. In the event that such force majeure event lasts for more
than ninety (90) days, such other Party shall have the right to terminate this
Agreement upon sixty (60) days’ written notice to the non-performing Party.
          14.2 Export Control. This Agreement is made subject to any
restrictions concerning the export of products or technical information from the
United States or other countries that may be imposed on related to the Parties
from time to time. Each Party agrees that it will not export, directly or
indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity in accordance with
Applicable Law.
          14.3 Assignment. Neither Party shall sell, transfer, assign, delegate,
pledge or otherwise dispose of, whether voluntarily, involuntarily, by operation
of law or otherwise, this Agreement or any of its rights or duties hereunder
without the prior written consent of the other Party; provided, however, that
such consent shall not be unreasonably withheld or delayed with respect to
assignment of this Agreement by a Party to an Affiliate, or to a successor
entity or Third Party Acquirer in the event of a Change of Control. In the event
of an assignment to an Affiliate of a Party, the assigning Party shall remain
responsible for the performance by such Affiliate of the rights and obligations
hereunder. In the event that a Party assigns this Agreement to a successor
entity or Third Party Acquirer in the event of a Change of Control, the assignee
or transferee shall assume all obligations of the assignor Party hereunder. Any
attempted assignment or delegation in violation of the preceding sentence shall
be void and of no effect. All validly assigned and delegated rights and
obligations of the Parties hereunder shall be binding upon and inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of EOS or Licensee, as the case may be.

- 34 -



--------------------------------------------------------------------------------



 



          14.4 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties. To the fullest extent permitted by applicable law,
each Party hereby waives any provision of law that would render any provision
hereof illegal, invalid or unenforceable in any respect.
          14.5 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The Parties agree to exclude the application to this Agreement of the United
Nations Convention on Contracts for the International Sale of Goods.
          14.6 Dispute Resolution.
               14.6.1 General. If a dispute arises between the Parties in
connection with or relating to this Agreement or any document or instrument
delivered in connection herewith (a “Dispute”), then either Party shall have the
right to refer such dispute to the Chief Executive Officer of EOS and the Chief
Executive Officer of Licensee who shall confer in order to resolve such Dispute.
Any final decision mutually agreed to by such representatives shall be
conclusive and binding on the Parties. Except as provided in Section 14.6.2, if
such officers are not able to agree on the resolution of an issue within thirty
(30) days after such issue was first referred to them, then either Party may, by
written notice to the other Party, elect to initiate arbitration pursuant to
Section 14.6.3 to the extent that the Dispute relates to or arises out of the
validity, interpretation or construction of, or the compliance with or breach
of, this Agreement.
               14.6.2 Intellectual Property Disputes. In the event that a
Dispute arises with respect the validity, scope, enforceability, inventorship or
ownership of any Patent or Intellectual Property Rights, and such Dispute cannot
be resolved in accordance with Section 14.6.1, unless otherwise agreed by the
Parties in writing, such Dispute shall not be submitted to arbitration in
accordance with Section 14.6.3 and instead, either Party may initiate litigation
in a court of competent jurisdiction in the country in which such rights apply.
               14.6.3 Arbitration. Any arbitration under this Agreement shall
take place at a location to be agreed by the Parties; provided, however, that in
the event that the Parties are unable to agree on a location for an arbitration
under this Agreement within five (5) days of the demand therefor, such
arbitration shall be held in New York, New York. Any arbitration under this
Agreement shall be administered under the Commercial Arbitration Rules of the
American Arbitration Association then in effect (the “Arbitration Rules”). The
Parties shall appoint an arbitrator by mutual agreement. If the Parties cannot
agree on the appointment of an arbitrator within thirty (30) days of the demand
for arbitration, an

- 35 -



--------------------------------------------------------------------------------



 



arbitrator shall be appointed in accordance with the Arbitration Rules. The
arbitrator shall have the authority to grant any equitable and legal remedies
that would be available in any judicial proceeding instituted to resolve the
Dispute submitted to such arbitration in accordance with this Agreement;
provided, however, that the arbitrator shall not have the power to alter, amend
or otherwise affect the terms or the provisions of this Agreement. Judgment upon
any award rendered pursuant to this Section may be entered against the
applicable Party by any court having jurisdiction over such Party’s other
assets. The arbitrator shall have no authority to award punitive or any other
type of damages not measured by a Party’s compensatory damages. Each Party shall
bear its own costs and expenses and attorneys’ fees and an equal share of the
arbitrator’s fees and any administrative fees of arbitration, unless the
arbitrator shall otherwise allocate such costs, expenses and fees between the
Parties. The Parties agree that all arbitration awards shall be final and
binding on the Parties and their Affiliates. Each Party hereby waive the right
to contest any award pursuant to this Section 14.6.3 in any court or other
forum. Except to the extent necessary to confirm or enforce an award or as may
be required by law, neither a Party nor an arbitrator may disclose the
existence, content or results of an arbitration without the prior written
consent of both Parties.
               14.6.4 Interim Relief. Notwithstanding anything herein to the
contrary, nothing in this Section shall preclude either Party from seeking
interim or provisional relief, including a temporary restraining order,
preliminary injunction or other interim equitable relief concerning a dispute,
if necessary to protect the interests of such Party, from any court of competent
jurisdiction. This Section 14.6.4 shall be specifically enforceable.
          14.7 Notices.
               14.7.1 Notice Requirements. Any notice, request, demand, waiver,
consent, approval or other communication permitted or required under this
Agreement shall be given in writing, shall refer specifically to this Agreement
and shall be deemed given only if delivered by hand or sent by facsimile
transmission (with transmission confirmed) or by internationally recognized
delivery service that maintains records of delivery, addressed to the Parties at
their respective addresses specified in Section 14.7.2 or to such other address
as the Party to whom notice is to be given may have provided to the other Party
in accordance with this Section 14.7. Such Notice shall be deemed to have been
given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) or on the second business day (at the place of delivery)
after deposit with an internationally recognized overnight delivery service. Any
notice delivered by facsimile shall be confirmed by a hard copy delivered as
soon as practicable thereafter. This Section 14.7 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their obligations under the terms of this Agreement.
               14.7.2 Address for Notice.
If to Licensee, to:
KaVo Dental GmbH
Bismarckring 39
D-88400 Biberach an der Riss
Attention: Chief Executive Officer
Facsimile:

- 36 -



--------------------------------------------------------------------------------



 



with a copy to:
Interdent Holding SA
Steinbruchstrasse 11
CH-5200 Brugg
Attention: Dr. Hans Bättig
Facsimile: 0041 56 460 78 89
If to EOS, to:
Electro-Optical Sciences, Inc.
3 West Main Street, Suite 201
Irvington, New York
Attention: Chief Executive Officer
with copies to:
Covington & Burling
One Front Street, 35th Floor
San Francisco, California 94111
Facsimile: (415) 591-6091
          14.8 Entire Agreement. This Agreement, together with the Exhibits
attached hereto, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby. Each Party confirms
that it is not relying on any representations or warranties of the other Party
except such representations and warranties as are specifically set forth herein.
No amendment, modification, release or discharge shall be binding upon the
Parties unless in writing and duly executed by authorized representatives of
both Parties.
          14.9 English Language. This Agreement shall be written and executed
in, and all other communications under or in connection with this Agreement
shall be in, the English language. Any translation into any other language shall
not be an official version thereof, and in the event of any conflict in
interpretation between the English version and such translation, the English
version shall control.
          14.10 Equitable Relief. The Parties acknowledge and agree that the
restrictions set forth in Article X are reasonable and necessary to protect the
legitimate interests of the other Party and that such other Party would not have
entered into this Agreement in the absence of such restrictions, and that any
breach or threatened breach of any provision of Article X may result in
irreparable injury to such other Party for which there will be no adequate
remedy at law. In the event of a breach or threatened breach of any provision of
Article X, the non-breaching Party shall be authorized and entitled to obtain
from any court of competent jurisdiction injunctive relief, whether preliminary
or permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which such
non-breaching Party may be entitled in law or equity. Both Parties

- 37 -



--------------------------------------------------------------------------------



 



agree to waive any requirement that the other (a) post a bond or other security
as a condition for obtaining any such relief and (b) show irreparable harm,
balancing of harms, consideration of the public interest or inadequacy of
monetary damages as a remedy. Nothing in this Section 14.10 is intended, or
should be construed, to limit either Party’s right to equitable relief or any
other remedy for a breach of any other provision of this Agreement.
          14.11 Waiver and Non-Exclusion of Remedies. Any term or condition of
this Agreement may be waived at any time by the Party that is entitled to the
benefit thereof, but no such waiver shall be effective unless set forth in a
written instrument duly executed by or on behalf of the Party waiving such term
or condition. The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.
          14.12 No Benefit to Third Parties. The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they shall
not be construed as conferring any rights on any other Persons.
          14.13 Further Assurance. Each Party shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments, as may be necessary or as
the other Party may reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes hereof, or to better
assure and confirm unto such other Party its rights and remedies under this
Agreement.
          14.14 Relationship of the Parties. It is expressly agreed that EOS and
Licensee shall each be independent contractors and that the relationship between
the two Parties shall not constitute a partnership, joint venture or agency.
Neither EOS, on the one hand, nor Licensee, on the other hand, shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action, which shall be binding on the other, without the prior
written consent of the other Party to do so. All persons employed by a Party
shall be employees of such Party and not of the other Party and all costs and
obligations incurred by reason of any such employment shall be for the account
and expense of such Party.
          14.15 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signatures and such signatures shall be deemed to bind
each party hereto as if they were original signature.
          14.16 References. Unless otherwise specified, (a) references in this
Agreement to any Article, Section or Exhibit shall mean references to such
Article, Section or Exhibit of this Agreement, (b) references in any section to
any clause are references to such clause of such section and (c) references to
any agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently varied, replaced or supplemented from time to time, as so varied,
replaced or supplemented and in effect at the relevant time of reference
thereto.

- 38 -



--------------------------------------------------------------------------------



 



          14.17 Construction. Except where the context otherwise requires,
wherever used, the singular shall include the plural, the plural the singular,
the use of any gender shall be applicable to all genders and the word “or” is
used in the inclusive sense (and/or). The captions of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement. The term “including” as used herein shall mean including,
without limiting the generality of any description preceding such term. The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party hereto.
THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

                        ELECTRO-OPTICAL SCIENCES, INC.         KAVO DENTAL GMBH
   
 
                     
By:
  /s/  Joseph V. Gulfo           By:   /s/  Christoph Gusenleitner    
 
 
 
       
 
   
Name:
  Joseph V. Gulfo            Name:   Christoph Gusenleitner  
 
 
 
       
 
   
Title:
  President & Chief Executive Officer       Title:   President Emea    
 
 
 
       
 
   
 
                     
 
              By:   /s/  Michael Eidenschinck    
 
 
 
       
 
   
 
              Name:   Michael Eidenschinck  
 
 
 
       
 
 
          Title:   Business Unit Director Hightech    
 
 
 
       
 
   

- 39 -



--------------------------------------------------------------------------------



 



List of Exhibits

     
Exhibit A
  EOS Patents
Exhibit B
  Existing Product Line
Exhibit C
  Licensed Trademarks
Exhibit D
  Transferred Manufacturing-Related Materials and Documentation
Exhibit E
  Press Release

- 40 -



--------------------------------------------------------------------------------



 



Exhibit A
EOS Patents
U.S. Patents, Issue Fee Paid:

                          Patent   Issue       Application       Docket    
Number   Date   Title   No.   Date Filed   No.   Description
6,201,880
  13-Mar-01   Method and Apparatus for Electronically Imaging a Tooth Through
Transillumination by Light   08 / 778,001   12/31/1996   EOS-003   Basic DIFOTI
patent, provides repeatability (in several senses)
 
                       
6,282,359
  28-Aug-01   Injection Molded
Light Pipe   09 / 467,344   12/20/1999   999-024   For DIFOTI mouthpieces
 
                       
6,341,957
  29-Jan-02   Method of Transillumination Imaging of Teeth   09 / 722,248  
11/24/2000   900-019   Elastomeric positioner
 
                       
6,672,868
  6-Jan-04   Method of Transillumination Imaging of Teeth   09 / 991,897  
11/23/2001   901-002   Light blocking (occlusal)
 
                       
6,714,657
  30-Mar-04   Apparatus for Holding Optical Instruments in a Reproducible
Position with Respect to Teeth   09 / 467,345   12/20/1999   999-021  
Generalizes “prong” concepts of DIFOTI

U.S. Patent Applications Currently Pending:

                                      Application       Docket             Title
  No.   Date Filed   No.   Description
 
      Method of Transillumination of Teeth   11 / 199,568
60 / 601,035   8/8/05
8/12/04   904-011
904-011 (prov)   Source for DIFOTI USB 2.0

International Patents Issued and Pending:

                              Patent   Issue       Application       Docket    
Number   Date   Title   No.   Date Filed   No.   Description
 
      Method and Apparatus for Electronically Imaging a Tooth Through
Transillumination by Light   PCT/US97/23953   31-Dec-97   EOS-003/PCT   Patent
Cooperation Treaty counterpart to basic U.S. DIFOTI patent
 
                           
0 950 228
  19-May-04   Apparatus for
Electronically
Imaging a Tooth
Through
Transillumination
by Light**     97953471.6     31-Dec-97   EOS-003/EP; FMS-11281, E1501-WO-EP  
European Patent
Organi- sation
counterpart (DIFOTI
apparatus claims)
 
                           
697 29 216.9-08
  19-May-04   Geraet zum
Elektronischen
Darstellen eines
Zahnes durch
Transillumination
durch Licht     97953471.6     31-Dec-97   EOS-003/DE
E1501-WO-EP-DE   DE=Deutschland; German national filing of above

- A-1 -



--------------------------------------------------------------------------------



 



                              Patent   Issue       Application       Docket    
Number   Date   Title   No.   Date Filed   No.   Description
0 950 228
  19-May-04   Apparatus for Electronically Imaging a Tooth Through
Transillumination by Light     97953471.6     31-Dec-97   EOS-003/GB   GB=Great
Britain; UK national filing of above
 
                           
 
      Apparatus for the Transillumination Imaging of Teeth***   PCT/US01/42966  
20-Nov-01   900-019/PCT   Elastomeric
positioner for
DIFOTI mouthpieces
 
                           
 
      Apparatus for the Transillumination Imaging of Teeth     01986985.8     as
of 20-Nov-01   900-019/EP; FMS-12371   European Patent Organi-sation counterpart
(DIFOTI elastomeric claims)
 
                           
 
      Method of Transillumination of Teeth   PCT/US05/28465   10-Aug-05  
904-011/PCT   Patent Cooperation Treaty counterpart to U.S. Pat. Appl. No.
11/199,568

 

**   German: Geraet zum Elektronischen Darstellen eines Zahnes durch
Transillumination durch Licht       French: Appareil permettant de visualiser
electroniquement une dent par transillumination   ***   German: Vorrichtung fuer
die Transilluminationsabbildung von Zaehnen

- A-2 -



--------------------------------------------------------------------------------



 



Exhibit B
Existing Product Line
1. DIFOTI System 19100 (Old DIFOTI)
2. DIFOTI USB System
3. DIFOTI Adult Proximal Mouthpiece 12005
4. DIFOTI Pediatric Mouthpiece 12105
5. DIFOTI Occlusal Mouthpiece 12205
6. DIFOTI Replacement Lamp 10101
7. DIFOTI Control Box Cable
8. DIFOTI Foot Pedal 15001

- B-1 -



--------------------------------------------------------------------------------



 



Exhibit C
Licensed Trademarks
Trademarks on the Principal Register of the U.S. Patent and Trademark Office

                                                      Date of First    
Registration   Reg.   Registered               Use in     No.   Date   Trademark
  Application S/N   Date Filed   Commerce   Description
2355483
  6-Jun-00   DIFOTI     75043465     1/16/1996   12/16/1999   electro-optical
apparatus to diagnose dental conditions

- C-1 -



--------------------------------------------------------------------------------



 



Exhibit D
Transferred Manufacturing-Related Materials and Documentation
1. DIFOTI Mechanical Drawings for DIFOTI System 19100
2. DIFOTI Mechanical Drawings for DIFOTI USB System
3. DIFOTI Assembly Procedures
4. Production Drawings
5. Testing Drawings
6. Electronics Drawings
7. Q.C. Documents

- D-1 -